 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 1 of 68 PageID #:19349




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


CHICAGO MERCANTILE EXCHANGE INC., )
                                  )
          Plaintiff,              )
                                  )
          vs.                     )                    Case No. 18 C 1376
                                  )
ICE CLEAR US, INC. and ICE CLEAR  )
EUROPE LIMITED,                   )
                                  )
          Defendants;             )
                                  )


                 FINDINGS OF FACT AND CONCLUSIONS OF LAW

MATTHEW F. KENNELLY, District Judge:

      Chicago Mercantile Exchange Inc. (CME) sued ICE Clear US, Inc. and ICE Clear

Europe, Limited (collectively, the ICE Licensees), alleging trademark counterfeiting

(count 1), trademark infringement (count 2), and unfair competition (count 3), all under

the Lanham Act, 15 U.S.C. §§ 1114(1), 1125(a); breach of contract (count 4); violations

of the Illinois Uniform Deceptive Trade Practices Act, 815 Ill. Comp. Stat. 510/1 (count

5); and unfair competition under Illinois common law (count 6). CME argues that the

ICE Licensees unlawfully infringed and counterfeited CME's registered trademark—

SPAN, which stands for standard portfolio analysis of risk—in connection with their own

services. CME contends that the ICE Licensees' use of CME's mark was governed by

their licensing agreements with CME, which they breached. CME also contends that

the ICE Licensees unlawfully continued to use the mark after the licensing agreements

expired. The ICE Licensees asserted counterclaims for breach of contract against
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 2 of 68 PageID #:19350




CME—based on the same licensing agreements—and several affirmative defenses to

CME's claims.

      Both parties moved for partial summary judgment. The Court granted summary

judgment in favor of CME and against the ICE Licensees as to liability on CME's federal

claims for trademark infringement (count 2) and unfair competition (count 3) and its

state law claims for deceptive trade practices (count 5) and unfair competition (count 6),

covering violations that occurred after CME's termination of the license agreements.

The Court also granted summary judgment in CME's favor on the defendants' defenses

of trademark misuse, fair use, and acquiescence for trademark violations occurring after

February 23, 2018, the date CME filed this suit.

      The Court denied CME's motion for summary judgment on its federal trademark

counterfeiting claim (count 1) and breach of contract (count 4), and also on counts 2, 3,

5, and 6 with respect to violations that occurred during the licenses' terms. The Court

also denied CME's request for summary judgment on the ICE Licensees' defense of

implied license/acquiescence for violations occurring before February 23, 2018. See

Chicago Mercantile Exch., Inc. v. ICE Clear US, Inc., No. 18 C 1376, 2020 WL 1905760

(N.D. Ill. Apr. 17, 2020) (CME I). Finally, the Court denied the defendants' motion for

summary judgment on CME's claims and on the defendants' counterclaims relating to

genericness and abandonment through naked licensing, their trademark misuse

defense, and their defense of estoppel by implied license/acquiescence. See id.

      The result of the Court's summary judgment decision was to leave for trial the

issues of liability and damages on CME's claims for counterfeiting under the Lanham

Act (count 1) and breach of contract (count 4), as well its requests for monetary and



                                            2
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 3 of 68 PageID #:19351




injunctive relief on CME's claims on which the Court made a finding of liability (counts 2,

3, 5, and 6). The Court's decision also left for trial the ICE Licensees' breach of contract

counterclaims, as well as a single affirmative defense, specifically the defense of

implied license/acquiescence during the period after expiration of ICE's license.

       The Court conducted a bench trial from September 11, 2020 until October 1,

2020. This decision constitutes the Court's findings of fact and conclusions of law.

                                           Facts

       At trial, CME contended that the ICE Licensees are liable for trademark

counterfeiting (count 1) under the Lanham Act. In connection with this claim, CME

seeks the following relief: (1) trebling of the ICE Licensees' profits, and (2) reasonable

attorneys' fees, both under 15 U.S.C. § 1117(b). With respect to its trademark

infringement claim (count 2), on which the Court made a finding of liability, CME seeks

disgorgement of the ICE Licensees' profits and a permanent injunction against their

continued use of the SPAN trademark and margining software and services. 15 U.S.C.

§§ 1114(1), 1116, 1117(a).

       As indicated, the ICE Licensees each asserted a counterclaim against CME for

breach of contract, on which they seek damages. The ICE Licensees also asserted an

implied license affirmative defense, which they contend covers the period between the

expiration of their license agreements with CME (in June and July 2017) and the date

CME filed the present lawsuit—February 23, 2018. The ICE Licensees proposed three

additional affirmative defenses at trial—extenuating circumstances, nominative fair use,

and unclean hands—but these defenses became moot, were improperly reasserted

after having been dismissed, or were otherwise inapplicable. For these reasons, the



                                             3
     Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 4 of 68 PageID #:19352




Court does not address these defenses in this ruling.

I.       CME

         CME is headquartered in Chicago, Illinois. It operates a clearinghouse and

provides financial and risk management services to commodity traders. Clearinghouses

act as intermediaries between buyers and sellers of commodities, thereby reducing the

risk that parties will default on a trade and providing stability to markets.

Clearinghouses are highly regulated entities—in both the United States and abroad.

One way that clearinghouses ensure against default is by setting requirements for initial

margins, which are upfront payments that a member of a clearinghouse must make to

use its services.

         In 1988, CME developed the SPAN framework, which is an initial margining

methodology used by financial institutions to assess the risk of portfolios. As stated

earlier, SPAN is an acronym for the phrase standard portfolio analysis of risk, and it is

the name under which CME offers margin services and products. CME owns four

trademarks related to the SPAN framework.

         SPAN enables clearinghouses to set initial margins by determining how various

hypothetical scenarios or market conditions might affect an individual portfolio's profits

or losses. Dhiraj Bawadhankar, CME's executive director of clearing solutions who

oversees SPAN licensing, testified at trial that CME uses the SPAN methodology to

compute initial margin for futures and options products within CME. The SPAN

methodology includes sixteen different scenarios. John Pietrowicz, CME's chief

financial officer, testified that the SPAN trademark is a valuable CME asset because it is

the "gold standard" for margining methodology in the industry.



                                              4
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 5 of 68 PageID #:19353




       After CME developed the SPAN framework, it began licensing the SPAN

trademark and framework to end customers, service providers, and other

clearinghouses. Suzanne Sprague, a managing director at CME, testified that

clearinghouses and exchanges asked to license SPAN in the early 1990's because it

saved them time and enabled them to avoid expending funds on developing their own

margin methodology to perform portfolio margining for products. The SPAN license

CME offered had a baseline fee of $50,000. Sprague testified that the SPAN license

enables licensees to build the SPAN methodology into their systems themselves rather

than using CME's software.

       Sprague explained that when CME licenses the use of its SPAN mark to a third

party, it makes available the licensees' daily risk array files, which contain data relating

to their calculations of initial margins, on its FTP (file sharing) site. Bawadhankar

testified that CME offers the SPAN trademark, the SPAN framework, and a suite of

SPAN-related software to other exchanges as part of this licensing scheme and

estimated that there are 200 currently active licenses for the SPAN trademark.

Bawadhankar further testified that upon execution of a licensing agreement, CME sends

the licensee technical information for implementation of the SPAN methodology, which

is the product attached to the SPAN trademark.

       In June and July 2007, CME entered into SPAN license agreements with the

individual ICE Licensees for a term of ten years. Pursuant to these agreements, CME

permitted the ICE Licensees "to use the SPAN Framework . . . and to use the SPAN

Mark on and in connection with [their] use of the SPAN Framework and in the marketing

and advertising of [their] performance bond system or related risk-based calculations."



                                              5
  Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 6 of 68 PageID #:19354




Pl.'s Trial Ex. 59 & 60, SPAN License Agreement ¶ 1(a). Bawadhankar testified that the

license agreements include a license for the SPAN trademark, but not the software.

The agreements also included a provision requiring licensees to include a disclaimer

that stated "SPAN is a registered trademark of Chicago Mercantile Exchange, Inc., used

herein under license." Id. ¶ 7(e). The purpose of this required disclaimer was to make

clear to the public that SPAN is owned by CME. The license agreements also

prohibited the ICE Licensees from using any mark that was "confusingly similar" to the

SPAN mark during the terms of the agreements. Id. ¶ 7(f). Upon termination of the

license agreements with CME, the ICE Licensees agreed "not to use any mark that is

confusingly similar to the SPAN Mark in connection with any other margining system or

similar risk calculation." Id. ¶ 5(a).

       Internal e-mails from CME regarding the ICE Licensees' implementation of the

SPAN framework and another licensee, London Clearing House, reflected that some

licensees had made changes to the SPAN algorithm which led to deviations in

calculations in their variant SPAN methodologies as compared to CME's SPAN.

II.    ICE Licensees

       The ICE Licensees, which are indirect subsidiaries of ICE, operate

clearinghouses and clear trades at ICE-related exchanges. ICE US is a New York

corporation; ICE Clear Europe is a United Kingdom private limited company. Their

customers are clearing members—sophisticated commercial entities—some of which

are also customers of CME. The ICE Licensees offer a suite of services, including trade

management, position management, treasury capabilities, physical deliveries, and risk

management—the latter of which is at issue in this case, because it involves the



                                           6
  Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 7 of 68 PageID #:19355




calculation of margins using a margin methodology. Pietrowicz testified that the ICE

Licensees and CME are competitors and that risk margining services are important in

their industry.

       Like CME, the ICE Licensees operate in a highly regulated business

environment. Joseph Albert, ICE's senior vice president of clearing architecture,

testified that the ICE Licensees are under the scrutiny of various regulators because the

highly regulated nature of the commodity clearing businesses. He explained that

because clearing businesses are highly regulated, and because they must be highly

available for orderly market operation, ICE invests significantly in its software

development life cycle.

       ICE's chief financial officer Scott Hill testified that clearinghouse customers,

commercial entities that need to hedge their exposure to price risk and commercial

traders, are not primarily focused on clearing. Rather, they are mainly concerned about

managing their exposure to risk, and this business interest is what drives clearing

members to trade at ICE. Hill also said that the factors that drive ICE's revenue as a

clearinghouse are liquidity, product offerings, costs, and qualities unique to ICE—its risk

management team, the team's quality, the quality of the risk model ICE's technology

team has built, and the number of products it offers. Hill's testimony generally

supported the proposition that the SPAN margining method is not a significant factor in

driving the company's revenue.

III.   The trademark dispute

       A.     Background

       In 2008, after the defendants began their ten-year license terms, ICE Clear



                                             7
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 8 of 68 PageID #:19356




Europe designed an initial margining system using publicly available information from

London SPAN, a methodology developed independently from the CME SPAN

framework. ICE Clear Europe called this "ICE SPAN." In 2009, CME contacted ICE

regarding ICE Clear Europe's use of the phrase ICE SPAN in relation to its risk

management products and services. In response, ICE Clear Europe eliminated the

phrase from its website, software, and other materials, but it resumed using the phrase

in 2015. See, e.g., Pl.'s Trial Ex. 77, ICE Clear US Aug. 12, 2015 Notice.

       During his testimony on behalf of the ICE Licensees, Paul Phillips, ICE Clear

Europe's director of product development, testified that the margin methodology ICE

Clear Europe developed was, like London SPAN, a different "flavor" of SPAN that

varied from CME SPAN in terms of technical calculation details. Specifically, ICE Clear

Europe added new features to ICE SPAN to suit its business needs. For example, ICE

Clear Europe's customer base largely consists of European and other non-U.S.

customers. Phillips testified that ICE Clear Europe made changes to the SPAN

methodology with respect to its calculation method in part to incorporate multiple global

currencies. At the time ICE Clear Europe entered into the licensing agreement, CME

SPAN would only support calculations involving U.S. dollars, which did not suit ICE

Clear Europe's clearing activities.

       In 2014, CME conferred internally regarding the ICE Licensees' variant SPAN

implementations as well as the variant implementations of SPAN by another licensee,

the London Clearing House, which developed London SPAN. CME did not follow up

with its licensees at the time regarding the variant SPAN methodologies.

       In June and July 2017, CME's license agreements with the ICE Licensees



                                            8
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 9 of 68 PageID #:19357




expired. Nevertheless, the ICE Licensees continued to use the term SPAN in reference

to their risk management systems, including the names SPAN for ICE and ICE SPAN.

See, e.g., Pl.'s Trial Ex. 98, ICE Clear Europe Risk Mgmt. at 2-4, 6-10.

       On August 10, 2017, Matthew Kelly, CME managing director and chief I.T.

counsel, e-mailed Johnathan Short, ICE's general counsel, and attached a letter

regarding the license agreements' expiration and the ICE Licensees' continued use of

the SPAN trademark—namely their use of the term in combination with ICE's

trademarks. Def.'s Trial Ex. 6, Aug. 10, 2017 Kelly E-Mail; Def.'s Trial Ex. 7, Aug. 9,

2017 Kelly Letter. In the letter, dated August 9, Kelly stated that the ICE Licensees did

not have a license to use the SPAN mark or framework, accused them of misusing the

mark, and pointed out that the use of "ICE SPAN" was improper because "[t]he SPAN®

brand should not be combined with any ICE mark, including 'ICE,' to give the misleading

impression that ICE is the source of SPAN." Aug. 9, 2017 Kelly Letter at 2. Kelly told

Short to contact him directly to discuss new licensing arrangements or otherwise "cease

all trademark use." Id. at 1.

       On August 16, 2017, Kelly and Short spoke on the phone regarding a new

license agreement. The parties dispute whether, during this call, Kelly affirmatively

permitted the defendants to continue using the SPAN Mark. On September 15, 2017,

Short e-mailed a proposed website disclaimer to ICE, which stated "SPAN is a

registered trademark of Chicago Mercantile Exchange Inc., used herein under license."

Def.'s Trial Ex. 12, Sept. 15, 2017 Short E-Mail. On September 20, 2017, Kelly e-

mailed Short and stated that "[t]hese disclaimers look good." Def.'s Trial Ex. 14, Sept.

20, 2017 Kelly E-Mail. CME contends that Kelly approved certain disclaimers the



                                             9
    Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 10 of 68 PageID #:19358




defendants had proposed with the expectation "that a new license agreement would be

signed." Pl.'s Proposed Findings of Fact & Conclusions of Law § I.G, ¶¶ 109-10 (dkt.

no. 406). The defendants, in contrast, contend that Kelly's approval of the disclaimers

resolved any problem with their ongoing use of the SPAN mark, although CME argues

that this belief on the part of the defendants was mistaken. Id. ¶ 113; Defs.' Proposed

Findings of Fact & Conclusions of Law § E.3, ¶¶ 118-123 (dkt. no. 404) Sept. 20, 2017

Kelly E-Mail. Ultimately, CME and the ICE Licensees did not enter into new written

license agreements after the expiration of the original agreements.

         On February 23, 2018, CME filed the present lawsuit against the ICE Licensees

and its parent company, ICE, 1 alleging trademark infringement, trademark

counterfeiting, and unfair competition under the Lanham Act and various claims under

Illinois law—including breach of contract, deceptive practices, and unfair competition.

Following the filing of the lawsuit, the ICE Licensees initiated a rebranding exercise,

based on the belief that a new licensing relationship was unlikely.

         On June 14, 2018, ICE Clear Europe disseminated a circular to its customers

communicating the rebranding of SPAN for ICE to "ICE® Risk Model," abbreviated as

IRM, which involved eliminating any mention of SPAN from the ICE website. Pl.'s Trial

Ex. 110, June 14, 2018 ICE Clear Europe Circular. SPAN for ICE, which later became

IRM, was only capable of calculating initial margining for ICE clearing and could not be

used for CME products or any other clearinghouse. Phillips expanded on this point

when he testified that SPAN for ICE was developed specifically for the benefit of ICE

Licensees' customers and that it had no utility beyond ICE.



1   The claims against ICE, the parent entity, were later dismissed.
                                             10
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 11 of 68 PageID #:19359




       On July 13, 2018, ICE stopped all use of the SPAN trademark and completed its

rebrand of its software and services to "ICE Risk Model" or "IRM." Phillips testified that

he participated in the rebranding exercise, namely removing the name SPAN and

replacing it with ICE Risk Model as the new name for the initial margin calculator.

       The parties dispute whether the ICE Licensees continued to use the SPAN mark

to identify their margin models after CME filed its lawsuit. CME contends that the

defendants were doing so as of April 18, 2018, two months after CME filed its lawsuit,

through July 13, 2018. See Pl.'s Proposed Findings of Fact & Conclusions of Law § I.G,

¶¶ 129-132. CME also contends that the defendants used the mark on their websites

between July 13, 2018 and November 26, 2019 by allowing "downloads of historical

SPAN specification documents" and that "ICE Europe continued to offer downloads of

SPAN for ICE software." Id. ¶ 149.

       CME argued at trial that the period of July 13, 2018 through November 26, 2019

was a "residual use period" during which the ICE Licensees continued to use the SPAN

mark. Specifically, CME says, the SPAN mark was available on historic circulars and

downloadable software designated as SPAN on the defendants' websites. Luis Moreau,

a trademark paralegal at Norvell IP, testified that on November 13, 2019, August 31,

2020, and September 1, 2020, he conducted research on the use of the term "SPAN" or

"SPAN for ICE" in connection with ICE and ICE's website by using the Google search

engine. Moreau testified that the purpose of this search was to identify if there was any

use of the SPAN trademark by ICE. He retrieved five documents, but they were not

actively linked on the website. See Pl.'s Trial Ex. 190, 191, 192, 195, 212, Moreau

SPAN for ICE Captures. Rather they were outdated files, which the ICE Licensees



                                            11
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 12 of 68 PageID #:19360




promptly deleted once the files were called to their attention. At trial, Sprague testified

that ICE breached the parties' agreement by using the term "SPAN," "ICE SPAN," and

"SPAN for ICE" in connection with other margining systems after the license

agreements expired. Steven Ishmael, CME's director of clearing solutions, testified that

CME did not consent to the ICE Licensees' continued use of the SPAN mark after the

agreements' expiration.

       CME contends that it was harmed as a result of the defendants' infringement of

the SPAN mark—namely that it lost control of the mark and the defendants' misuse

likely confused or misled customers into believing there was a connection, sponsorship,

endorsement or affiliation between CME and ICE, which did not exist. Ishmael further

suggested during his testimony that the ICE Licensees' continued use of the SPAN

mark could cause harm to CME's ability to maintain its licensing program. Pietrowicz

testified similarly and indicated that the ICE Licensees' holdover use of the SPAN

trademark could cause CME to lose control of the trademark which, in turn, could

impact its ability to control the quality of the underlying SPAN methodology and cause

industry risk with regard to reliability, trustworthiness, and industry standards for

margining systems.

       In contrast, Michael Gibson, ICE's former Chief Operating Officer, testified during

his deposition that the SPAN for ICE mark was distinctive and that the underlying

margin methodology that ICE developed differed significantly from CME SPAN in

features and technical calculation details. Benjamin Jackson, ICE's president, testified

that ICE's highly sophisticated customer base, which overlaps considerably with CME's,

could understand the differences between the parties' distinct products, software, and



                                             12
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 13 of 68 PageID #:19361




services and was therefore unlikely to experience confusion.

       B.         Disgorgement of profits for trademark infringement

       As indicated, the Court entered summary judgment in CME's favor with respect

to liability on its trademark infringement claim. Specifically, the Court ruled that the ICE

Licensees infringed CME's SPAN trademark through their continued use of the SPAN

mark after their license agreements with CME expired.

       On the trademark infringement claim, CME seeks disgorgement of the

defendants' profits during two relevant periods based on an analysis by its damages

expert, Kimberly Schenk. Schenk's Damages Period #1 extends from the expiration of

the license agreements in June and July 2017 through the IRM rebrand on July 13,

2018. CME contends that during this damages period, the defendants earned

$1,389,052,093 in clearinghouse revenue. Schenk's Damages Period #2 covers the

ICE Licensees' "residual use" period from July 14, 2018 through November 26, 2019;

CME contends that the defendants earned $1,971,935,138 in revenue for this period.

Schenk testified that, after deducting allowable expenses and variable costs, with

respect to the first damages period, CME is entitled to disgorge either $1,376,291,971 in

profits, or if the Court accepts certain deductions proposed by the defendants' damages

expert, $701,333,609 in profits. Regarding the second, "residual use period," CME

contends that after subtracting variable expenses, it is entitled to disgorge

$1,938,479,714.

       A significant aspect of the parties' dispute regarding disgorgement of profits

involves what portion of the defendants' profits is attributable to their infringement of

CME's SPAN mark, as opposed to other factors. This involves, in part, the degree to



                                             13
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 14 of 68 PageID #:19362




which having a reliable initial margin methodology, like SPAN, is an important function

of a clearinghouse and attracts customers. CME contends that the ability to calculate

margins is the most important function of a clearinghouse. This is supported by the

testimony of Bawadhankar, who testified that margining is a very important component

of a clearinghouse's operations. Conversely, ICE's CFO Hill testified that it is an

important function, though not the most important. Either way, CME's contention

misses the point. This case is about the infringement of CME's SPAN trademark, not

infringement of its margining methodology, as CME asserted no claim in that regard.

The Court will return to this topic later in this decision.

        In any event, ICE's Hill testified, persuasively in the Court's view, that having the

SPAN brand and methodology is not what drove customers' decisions to work with the

ICE Licensees.

        As should be apparent by this point, the parties' respective experts have a

significant dispute over the amount of the defendants' profits that CME is entitled to

recover. As explained below, Schenk and Green essentially agree on what constitutes

at-issue revenue with respect to the damages period covering the expiration of the

licenses through the date of the ICE Licensees' rebranding. They disagree, however,

regarding deductions for amounts attributable to the ICE Licensees' non-infringing

activities.

        During her testimony at trial, Schenk explained the analytical process that

informed her opinion on the ICE Licensees profits associated with their misuse of the

SPAN trademark. Schenk testified that she first evaluated the amount of revenue and

profits earned by the ICE Licensees during the periods when they infringed the SPAN



                                               14
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 15 of 68 PageID #:19363




trademark. Schenk concluded that the ICE Licensees earned a total of $1,389,052,093

during her first damages period, based on her review of the defendants' financial

statements. She referred to this figure as at-issue revenue during Damages Period #1.

It includes (1) clearing fees that the defendants earned from the clearing of products

that are margined using the SPAN methodology, which totaled $1,332,809,833, and (2)

member interest and fee conduit revenue, which totaled $56,242,259.

      To briefly explain, clearing fees are fees charged to the clearing member for

trades that are executed and cleared by the ICE Licensees; these fees cover the

services that are performed by the exchange. In her calculation, Schenk excluded

clearing fees that were earned from the clearing of products that were not margined

using the SPAN methodology. Member interest and fee conduit revenue—as best as

the Court could make it out—is interest and fees that the clearinghouses earn on the

margined deposits that they hold on behalf of the clearing members.

      Schenk further testified that after she deducted from the "at-issue revenue" figure

$12,760,122 in variable costs, including license fees for ICE Clear Europe, bonuses,

non-cash compensation, and marketing, the net profits the ICE Licensees earned during

Damages Period #1 amounted to $1,376,291,971.

      Schenk also rendered an opinion regarding the profits the ICE Licensees earned

during Damages Period #2, the claimed "residual use" period–from July 14, 2018

through November 26, 2019. Specifically, Schenk testified that that the ICE Licensees'

net profits during this period amounted to $1,938,479,714 in profits based on the use of

the SPAN mark during the residual use period. The at-issue revenue she calculated for

the residual use period was $1,971,935,138. Schenk deducted variable costs totaling



                                           15
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 16 of 68 PageID #:19364




$33,455,424 from that figure.

       The ICE Licensees' damages expert Green testified that based on CME's past

licensing history, CME is entitled to no more than $100,000, which is the highest

amount that any licensee has paid CME to use the SPAN trademark. Green also

opined that Schenk's profits calculation improperly attributed all of the ICE Licensees'

profits to use of the SPAN trademark. Green's starting point was essentially the same

as Schenk's. Specifically, Green testified that the accused revenue during Damages

Period #1 totals $1,389,052,092, which differs from Schenk's figure by only one dollar.

Green reached this figure by adding the ICE Licensees' clearing revenue and member

interest and fee conduit revenue, which totaled $299,761,392 for ICE US and

$1,089,290,700 for ICE Clear Europe. This is identical to the calculation Schenk

performed.

       Further, Green testified that to determine profits attributable to infringement of the

SPAN marks, the accused revenue figure of $1,389,052,092 should be reduced by

deducting: (1) $170,923,820 in clearing profits earned from non-SPAN products; (2)

$509,544,438 in profits attributable to non-U.S. trades that did not impact U.S.

commerce; (3) a $675,280,393 "market share" adjustment; and after subtracting

$7,767,364 in operating expenses. The Court will explain Green's deductions in more

detail later in this decision. These deductions and subtraction of operating expenses

bring the remaining profits potentially attributable to infringement of the SPAN marks to

a figure of $25,536,077. Green—after performing an apportionment analysis—

contended that the actual amount of profits attributable to infringement is zero.




                                             16
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 17 of 68 PageID #:19365




        C.         Trademark counterfeiting

        Turning to CME's trademark counterfeiting claim, CME argues that the ICE

Licensees' use of the trademark "SPAN" in connection with their own risk margining

services and software, post-license expiration, constitutes counterfeiting. In connection

to this claim, CME seeks an award of three times the defendants' profits, plus attorneys'

fees.

        The ICE Licensees dispute the contention that they engaged in counterfeiting of

CME's SPAN mark. Phillips testified that customers knew that the ICE Licensees' "ICE

SPAN" or "SPAN for ICE" software would only calculate initial margin for clearing by

ICE. Likewise, Albert testified that ICE SPAN was ICE's own technology that it was

providing in support of its own business. Thus ICE's technology could not be used to

calculate initial margins in connection with any other clearinghouse. More generally, the

ICE Licensees contend that the terms "ICE SPAN," "SPAN for ICE," and later IRM

designations distinguished their software from CME's SPAN product such that there

was no counterfeiting.

        D.    Breach of contract claim; affirmative defense; counterclaims

              1.     CME's breach of contract claim

        In support of its breach of contract claim, CME contends that the ICE Licensees

breached their license agreements by using a mark that is confusingly similar to the

SPAN mark in connection to their margining software and services after the licenses

expired. The ICE Licensees argue, in response, that CME did not suffer any actual

injury based on their post-expiration use of the SPAN mark and thus CME's breach of

contract claim lacks merit.



                                           17
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 18 of 68 PageID #:19366




               2.      ICE Licensees' contentions

       Turning to the ICE Licensees' arguments, they contended at trial that they had

implied licenses during the period prior to February 23, 2018, the filing of the present

lawsuit, that operates as a defense to all of CME's claims against them: trademark

infringement, trademark counterfeiting, and breach of contract. The ICE Licensees also

assert counterclaims for breach of contract against CME.

                       a.     Implied license/acquiescence

       The Court previously determined that the ICE Licensees did not have an implied

license to use the SPAN marks after February 23, 2018, the date that CME filed the

present lawsuit. Importantly, the Court found in CME's favor on the issue of liability on

its trademark infringement claim with respect to the ICE Licensees' post-license

expiration use of the SPAN mark. This was, however, subject to the defendants' implied

license/acquiescence defense, on which the Court denied both sides' summary

judgment motions for the period between license expiration (June 26, 2017 and July 7,

2017), and the date CME filed the present lawsuit, February 23, 2018. Thus on the

question of liability, this defense was still a live issue for trial.

       As indicated, the ICE Licensees assert an implied license defense regarding their

use of the SPAN mark between the expiration of the license agreements—on June 26,

2017 (ICE US) and July 7, 2017 (ICE Clear Europe)—and February 23, 2018. The

defendants rely on Short's trial testimony and certain correspondence, which they

contend establishes that CME (1) continued to operate on the terms of the license by

holding ICE out as a licensee and (2) was in the process of getting new license terms to

ICE. This, the ICE Licensees contend, is affirmative evidence that CME's conduct



                                                18
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 19 of 68 PageID #:19367




amounted to active representation permitting the defendants to use the SPAN mark.

       Specifically, Short testified that he had several phone calls with Kelly, including a

conversation on September 13, 2017, in which Kelly told Short to draft new disclaimers

and told Short that he would get new SPAN license terms to him. As mentioned, CME

approved the ICE Licensees' proposed website disclaimers one week later, on

September 20, 2017, as shown by e-mail correspondence between Short and Kelly.

See Sept. 20, 2017 Kelly E-Mail.

       Short testified that he was shocked when—five months after Kelly approved

ICE's website disclaimers—CME filed the present lawsuit. The ICE Licensees argue

that because Kelly did not testify at trial, the Court did not hear anything from CME to

contradict Short's testimony and thus the Court should find in favor of the ICE Licensees

on their implied license affirmative defense.

       In response, CME as that the implied license defense lacks merit because CME

delivered the ICE Licensees a cease and desist letter on August 10, 2017, stating they

were no longer licensees, and never represented to the ICE Licensees that it would not

assert trademark rights or that they could continue to use the SPAN mark.

                     b.     Breach of contract counterclaim

       Next, the ICE Licensees contend that CME breached its contract with the them

because it failed to control the nature and quality of goods and services offered under

the SPAN mark, as required under the license agreements. Relying on Bawadhankar's

cross-examination, in which he testified that CME does not have a means by which it

can track entities and individuals using SPAN, the defendants contend that CME failed

to police third party use of the SPAN mark, such as its use by other licensees and



                                             19
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 20 of 68 PageID #:19368




sublicensees. This, the ICE Licensees argued, reflects that CME does not value SPAN

particularly highly and further, that it constitutes a failure on CME's part to fulfill its

obligations under the license agreements. CME argued, in response, that it did not

breach the license agreements because it sufficiently controlled the SPAN mark,

particularly the ICE Licensees' use of the SPAN mark, and that the ICE Licensees did

not suffer any injury as a result of CME's claimed breach.

                                          Discussion

I.     Lanham Act claims

       In counts 1 and 2 of CME's amended complaint, it alleges that the ICE Licensees

violated 15 U.S.C. § 1114(1) by counterfeiting and infringing CME's registered marks.

       As defined by the Lanham Act, a trademark is "any word, name, symbol, or

device, or any combination thereof used by a person … to identify and distinguish his or

her goods, including a unique product, from those manufactured or sold by others and

to indicate the source of the goods, even if that source is unknown." 15 U.S.C. § 1127.

       A.      Infringement

       As indicated, the Court granted summary judgment on liability in favor of CME

regarding the ICE Licensees' continued use of the SPAN marks after the license

agreements expired on June 26, 2017 (ICE Clear Europe) and July 6, 2017 (ICE US).

In particular, the Court concluded that the ICE Licensees' use of the phrase "SPAN for

ICE" or "ICE SPAN" was likely to confuse participants in the financial risk services

markets. CME I, 2020 WL 1905760, at *19. As indicated earlier, the grant of summary

judgment was subject to the defendants' implied license defense for the period between

license expiration and CME's filing of this lawsuit, which the Court concluded was an



                                               20
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 21 of 68 PageID #:19369




issue for trial. Thus the remaining issues on CME's trademark infringement claim are

the defendants' implied license defense and the appropriate remedies for CME, matters

the Court will address below.

               1.    "Residual use" period

       At trial, CME contended that ICE's use of SPAN after it rebranded on July 13,

2018—the "residual use period" extending through November 26, 2019—constituted

trademark infringement. Schenk incorporated the claimed infringement during this

period into her calculations. Schenk was asked what she understood the infringing

uses to be during this residual use period. She identified two uses: the availability of

historical circulars on the ICE website, and some downloadable software still being

called SPAN.

       ICE argues that these references to SPAN were just historical posts on its

website, involving material that had been communicated to customers before July 13,

2018. CME disagrees, arguing that these were not simple historical uses of a

trademark but actual 2019 uses of the SPAN trademark. Accordingly, CME asks this

Court to conclude that ICE's infringement continued until November 26, 2019.

       "[The Lanham Act] is concerned with the use of trademarks in connection with

the sale of goods or services in a manner likely to lead to consumer confusion as to the

source of such goods or services." 1-800 Contacts, Inc. v. WhenU.Com, Inc., 414 F.3d

400, 409 (2d Cir. 2005). "Residual use, such as token use, use by sale of the remaining

inventory containing the mark, or use merely to prevent others from using the mark, are

not bona fide uses under the Lanham Act." MB Fin. Bank, N.A. v. MB Real Estate

Servs., L.L.C., No. 02 C 5925, 2003 WL 21462501, at *9 (N.D. Ill. June 23, 2003), report



                                            21
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 22 of 68 PageID #:19370




and recommendation adopted, No. 02 C 5925, 2003 WL 22765022 (N.D. Ill. Nov. 21,

2003).

         CME failed to establish that these residual uses constituted trademark

infringement. As discussed earlier, the Court previously concluded that the ICE

Licensees committed trademark infringement when they continued to use the term

SPAN in reference to their risk management systems "after the termination of the

license agreements" in June and July 2017. CME I, 2020 WL 1905760, at *2, 18-19.

The Court's ruling, however, did not address the issue of the ICE Licensees' residual

references to SPAN on their websites. Rather, the conduct before the Court at that

point involved ICE's continued affirmative use of the SPAN mark in connection with risk

management services. The current issue, by contrast, involves ICE's continued use (on

materials available on its website) of the term SPAN after it rebranded its software and

services to call them "ICE Risk Model" or "IRM." This is not the same affirmative use of

the SPAN mark that the Court found constituted trademark infringement.

         The Court finds that the ICE Licensees' residual references to SPAN—in historic

circulars and software links with legacy SPAN calculator files—during the period from

the rebranding on July 13, 2018 through November 26, 2019 did not constitute bona

fide use in commerce and that CME failed to establish by a preponderance of the

evidence that these historical posts constituted use the SPAN mark in a manner that

was likely to confuse customers. See 15 U.S.C. § 1127; Specht v. Google, Inc., 758 F.

Supp. 2d 570, 593 (N.D. Ill. 2010) ("Allowing a mark owner to preserve trademark rights

by posting the mark on a functional yet almost purposeless website, at such a nominal

expense, is the type of token and residual use of a mark that the Lanham Act does not



                                             22
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 23 of 68 PageID #:19371




consider a bona fide use in commerce."), aff'd, 747 F.3d 929 (7th Cir. 2014); IPOX

Schuster, LLC v. Nikko Asset Mgmt. Co., 304 F. Supp. 3d 746, 760-61 (N.D. Ill. 2018)

(Kennelly, J.) (concluding that a Japanese company's use of a U.S. company's

trademark in marketing materials on its website did not affect commerce in the United

States); Metropolitan Life Ins. Co. v. O'M & Assocs. LLC, No. 06 C 5812, 2009 WL

3015210, at *3 (N.D. Ill. Sept. 16, 2009) ("Residual use, such as token use . . . are not

bona fide uses under the Lanham Act.") (internal quotation marks omitted).

       In sum, CME cannot recover for trademark infringement based on the

defendants' residual references to SPAN.

              2.     Implied license defense

       The ICE Licensees contend that CME permitted them to use the SPAN mark

after the termination of the license agreements, and therefore they used the SPAN mark

pursuant to an implied license up until February 23, 2018, the date CME filed the

lawsuit. "[I]n some circumstances, 'the entire course of conduct between a patent or

trademark owner and an accused infringer may create an implied license.'" All Star

Championship Racing, Inc. v. O'Reilly Auto. Servs., 940 F. Supp. 2d 850, 863 (C.D. Ill.

2013) (quoting McCoy v. Mitsuboshi Cutlery, Inc., 67 F.3d 917, 920 (Fed. Cir. 1995).

The Supreme Court has held that "[a]ny language used by the owner . . . or any conduct

on his part exhibited to another, from which that other may properly infer that the owner

consents to his use" of the trademark, "constitutes a license, and a defense to an action

for a tort." De Forest Radio Tel. & Tel. Co. v. United States, 273 U.S. 236, 241 (1927);

see also Villanova Univ. v. Villanova Alumni Educ. Found., Inc., 123 F. Supp. 2d 293,

308 (E.D. Pa. 2000) ("It is irrelevant whether the parties thought of the arrangement at



                                            23
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 24 of 68 PageID #:19372




the time in terms of an implied license. The test for whether or not an implied license

existed is based solely on the objective conduct of the parties.").

       "The Seventh Circuit applies the same three-part test to determine whether a

trademark owner impliedly consented to or acquiesced in another party's use of its

mark." CME I, 2020 WL 1905760, at *5 (citing Hyson USA, Inc. v. Hyson 2U, Ltd., 821

F.3d 935, 941 (7th Cir. 2016)). The ICE Licensees' burden at trial was to show that "(1)

CME 'actively represented that it would not assert a right or claim'"; "(2) CME's 'delay

between the active representation and assertion of the right or claim was not

excusable'"; and "(3) 'the delay caused the defendants undue prejudice.'" CME I, 2020

WL 1905760, at *5 (quoting Hyson USA, 821 F.3d at 941) (alteration accepted). As this

Court noted on summary judgment, "[t]he parties dispute only the active representation

element." CME I, 2020 WL 1905760, at *5.

       "A trademark owner can convey an active representation through its 'words or

conduct.'" Id. at *5 (quoting Hyson USA, 821 F.3d at 941). The ICE Licensees contend

that the testimony of Johnathan Short, ICE's general counsel, regarding his phone and

e-mail correspondence with CME's managing director and chief I.T. counsel, Matthew

Kelly, in September 2017, establishes that CME actively represented that it would not

assert a right or claim against them for continued use of the SPAN mark. The

defendants contended at trial that three distinct actions on the part of Kelly, all of which

occurred in September 2017—(1) Kelly's direction to Short to develop new disclaimers,

(2) approval of ICE's website disclaimers, and (3) communication that he would get new

license terms to ICE—establish their right to use the SPAN mark after the license

expired, up until the date CME sued them.



                                             24
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 25 of 68 PageID #:19373




       In response, CME contends that the defendants failed to prove CME made any

active representation, because (1) ICE knew that the licenses had expired, per the

August 2017 cease and desist letter; (2) there was evidence that certain ICE

representatives, like Gibson, knew that the licenses were expiring or had expired; and

(3) there was no documentary evidence of CME's supposed active representations—

only Short's testimony regarding his phone conversations with Kelly. Further, CME

contends that Short's testimony did not establish that CME expressly told him that ICE

could continue to use the SPAN trademark.

       There is no question that the August 9, 2017 cease and desist letter made it clear

that because the term of the license agreements had run, "neither ICE US nor ICE

Europe has a license to use the SPAN® trademark or the SPAN framework." See Aug.

9, 2017 Kelly Letter. The defense involves, however, events that took place after

issuance of the letter.

       As indicated, on September 15, 2017, Short e-mailed Kelly two proposed SPAN

disclaimers that ICE would put on its website. Sept. 15, 2017 Short E-Mail. The first

disclaimer Short proposed included the following language: "SPAN® is a registered

trademark of Chicago Mercantile Exchange Inc., used herein under license." Id.

(emphasis added). When Short did not receive an e-mail response from Kelly, he

followed up via e-mail on September 20. That same day, Kelly responded with a one

sentence e-mail: "These disclaimers look good." Sept. 20, 2017 Kelly E-Mail.

       As of that date, it was readily apparent to CME that ICE was continuing to act as

it had before expiration of the licenses. Among other things, the licenses required the

ICE Licensees to provide CME "risk array files," and they continued to do that after



                                           25
    Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 26 of 68 PageID #:19374




Kelly's letter told them the licenses had expired. CME's receipt of these materials

plainly put it on notice—even if nothing else did—that the ICE Licensees were

continuing to act as they had before.

         The ICE Licensees did not, of course, have new license agreements in place.

That's why the defense is referred to as an implied license. But it was clear from Short's

testimony, which was uncontradicted and persuasive, that he was advised that the only

holdup on that was the need for CME to make an internal decision about what its

licensing regime would look like going forward. The ICE Licensees, via Short, believed

that they were acting and could continue to act as they had before receipt of Kelly's

letter. And once Kelly e-mailed Short that CME had approved the ICE Licensees'

proposed disclaimers, they had an affirmative representation (an "active"

representation, to put it another way) that they could continue to use the term SPAN, at

least with the newly-approved disclaimers—which they promptly put into effect.

         In short, the Court finds that, as of the September 20, 2017, the date of CME's

approval of the revised disclaimers, the ICE Licensees had an implied license to

continue to use the SPAN mark, as they had prior to the written licenses' expiration. 2

The implied license did not come into effect before September 20, 2017, however. As




2 Although the second and third elements of the implied license defense are not
disputed, the Court notes that the defendants have satisfied them. As indicated, CME
"allowed" the ICE Licensees "to continue using the marks for months," from September
20, 2017 until February 23, 2018. Wine & Canvas Dev., LLC v. Muylle, 868 F.3d 534,
540 (7th Cir. 2017). "That delay is inexcusable, satisfying the second part of the three-
part test." Id. As for the third element, undue prejudice, the ICE Licensees have shown
this, given that they not only used the SPAN mark but represented via the disclaimers
that they were doing so with permission. After approving the disclaimers, CME's "failure
to promptly assert [its] rights prejudiced" the ICE Licensees. Id.

                                             26
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 27 of 68 PageID #:19375




indicated, an active representation allowing use of the mark is required, and the ICE

Licensees had none until then. Before that, all they had was the cease-and-desist letter

that they had received on August 10. It may be true that CME took no affirmative steps

beyond issuance of the letter to prevent usage at that point, but CME was not required

to immediately file a lawsuit or to, figuratively, repeatedly pound on the ICE Licensees'

door and tell them to stop once it had issued the letter. If non-action for a brief period

after issuance of a cease-and-desist letter were enough to give rise to an implied

license, than every holdover licensee (and, for that matter, every infringer) would have

an implied license until a lawsuit was filed. This would encourage immediate filing of

lawsuits contemporaneously with the issuance of a cease-and-desist letter, which would

not be a positive development given the general policy in favor of promoting voluntary

resolution of legal disputes.

       But once CME approved the ICE Licensees' proposed new disclaimers at a point

when it knew (or reasonably ought to have known) that they were still using the SPAN

mark, it "actively" represented that this continued usage, with the disclaimers, was

permissible. This is so even though, it appears, Kelly told Short that revised written

license agreements would be forthcoming once CME had determined what revisions

would be needed. "At that point, it would have been perfectly reasonable for [CME] to

require [the defendants] to cease using the [SPAN] mark[] until the disputes were

resolved." Wine & Canvas Dev., 868 F.3d at 540. But CME did not do so; instead it

approved ICE's proposed disclaimers, including language that ICE's use of the SPAN

mark was being "used . . . under license." Sept. 20, 2017 Kelly E-Mail (emphasis

added).



                                             27
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 28 of 68 PageID #:19376




       The implied license ended, however, on the date CME filed the present lawsuit

against the defendants, February 23, 2018. The Court has already so ruled on

summary judgment, and nothing about the existence of an implied license before that

date is contrary to the Court's prior ruling. An implied license can be terminated

unilaterally by the trademark holder, by words or actions that show it is no longer willing

to permit the use of its mark. The Restatement (Third) of Unfair Competition, in relevant

part, explains this in its discussion of the "implied consent" defense's applicability in

trademark infringement actions (this is effectively the same concept as an implied

license):

       Consent precludes the imposition of liability for acts occurring while the
       consent is effective. If the consent is terminated, an actor has no defense
       with respect to any use of the trademark subsequent to the termination.
       Consent is terminated when the actor knows or has reason to know that
       the trademark owner is no longer willing to permit the particular use. The
       unwillingness may be manifested by words or by conduct inconsistent with
       continued consent, such as the commencement of an infringement action.

Restatement (Third) of Unfair Competition § 29 (1995) (emphasis added); see Hyson

USA, 921 F.3d at 940 (citing section 29).

       Courts are in agreement that a trademark license is terminable at will by the

trademark owner, even where it is an express license (unless the license is for a

particular term) and certainly when the license is only implied. See Coach House Rest.,

Inc. v. Coach and Six Rest., Inc., 934 F.2d 1551, 1563 (11th Cir. 1991) (concluding that

an "implied license is terminable at will" and thus the mark owner may "terminate the

license at any time and sue registrant for trademark infringement and unfair competition

for any use subsequent to termination"); Dial-A-Mattress Operating Corp. v. Mattress

Madness, Inc., 847 F. Supp. 18, 20 n.1 (E.D.N.Y. 1994) ("An agreement conferring a



                                             28
    Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 29 of 68 PageID #:19377




license to use a trademark for an indefinite time, whether oral, written or by implication,

is terminable-at-will by the licensor."); Birthright v. Birthright Inc., 827 F. Supp. 1114,

1135 (D.N.J. 1993). See also Bunn-O-Matic Corp. v. Bunn Coffee Serv., Inc., 88 F.

Supp. 2d 914, 922 (C.D. Ill. 2000) ("A license containing no time frame is generally

terminable at will.") (citing Dial-A-Mattress, 847 F. Supp. at 19). When it filed the

present lawsuit on February 23, 2018, CME terminated the implied license that it had

conferred on September 20, 2017.

         In sum, the ICE Licensees met their burden to prove proving that they had an

implied license to use the SPAN trademark from September 20, 2017 (but not earlier)

until February 23, 2018 (but not later). 3 The Court will discuss the effect of this finding

on CME's entitlement to relief later in this decision.

               3.     Willfulness

         CME asks the Court to find that the defendants willfully infringed the SPAN mark.

CME argued at trial that the defendants knowingly infringed the mark after the licenses

expired in June and July 2017, ignored the August 2017 cease and desist letter, and

continued to infringe even after CME filed the present lawsuit on February 23, 2018.

         "Willful infringement may be attributed to the defendant's actions where he had

knowledge that his conduct constituted infringement or where he showed a reckless

disregard for the owner's rights." Luxottica Grp. S.p.A. v. Li Chen, No. 16 C 6850, 2017

WL 836228, at *2 (N.D. Ill. Mar. 2, 2017) (quoting Bulgari, S.P.A. v. Zou Xiaohong, No.




3 The Court finds unpersuasive CME's "inevitable confusion" argument offered to rebut
the implied license defense. Given the disclaimer used by the ICE Licensees during the
period the Court has found they had an implied license, there was no inevitable
confusion.
                                              29
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 30 of 68 PageID #:19378




15 C 05148, 2015 WL 6083202, at *2 (N.D. Ill. Oct. 15, 2015)). Knowledge "can be

inferred from a defendant's conduct, including, for instance, that the defendant ignored

the plaintiff's notices, did not seek advice of an attorney, and passed the matter off as a

nuisance." H-D U.S.A., LLC v. SunFrog, LLC, 311 F. Supp. 3d 1000, 1039 (E.D. Wis.

2018) (internal quotation marks omitted and alterations accepted).

       The Court finds CME has failed to establish this, with the exception of the

relatively modest period following the filing of this lawsuit until the date of the rebrand.

As the ICE Licensees contend, ICE's communication (via Short, an attorney) with CME

reflects that the defendants were acting in good faith when they continued to use the

SPAN mark; at least, CME failed to prove otherwise. The ICE Licensees did not ignore

CME's notice; rather they sought further guidance; there was an indication that a

revised license agreement would be forthcoming; they developed disclaimers and were

told they sufficed; and they applied those disclaimers while awaiting further

communication from CME. And for a significant part of the period in question, as the

Court has ruled, the ICE Licensees were not simply holdover licensees; they had an

implied license. CME met its burden of establishing willful infringement only for the

period following the filing of the present lawsuit.

       B.     Counterfeiting

       The Court turns next to CME's counterfeiting claim. The Lanham Act prohibits

the use of "any reproduction, counterfeit, copy, or colorable imitation of a registered

mark in connection with the sale . . . of any goods or services [where] such use is likely

to cause confusion . . . or to deceive." 15 U.S.C. § 1114(1)(a). The Act defines a

counterfeit mark as "a spurious mark which is identical with, or substantially



                                              30
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 31 of 68 PageID #:19379




indistinguishable from, a registered mark." Id. § 1127; 5 McCarthy on Trademarks and

Unfair Competition §§ 25:10, 15.50 (5th ed. 2020).

       Importantly, "the use of a counterfeit mark in the context of the Lanham Act is

not, in and of itself, a cause of action." All Star, 940 F. Supp. 2d at 866. "Rather, in a

civil action arising under § 1114, a finding that a counterfeit mark was used permits

certain additional remedies" such as: treble damages under section 1117(b), statutory

damages under section 1117(c), and attorneys' fees pursuant to section 1117(a). Id.

       "Counterfeiting is the act of producing or selling a product with a sham trademark

that is an intentional and calculated reproduction of the genuine trademark." Specht v.

Google, 660 F. Supp. 2d 858, 865 (N.D. Ill. 2009); Microsoft Corp. v. Rechanik, 249 F.

App'x. 476, 479 (7th Cir. 2007) (defendant's conduct constituted counterfeiting because

"the logos and labeling on [defendant]'s counterfeit software closely resembled

Microsoft's marks, so [defendant]'s products were likely to confuse consumers."); see

McCarthy, supra, § 25:10 ("Often, counterfeit merchandise is made so as to imitate a

well-known product … so as to deceive customers into thinking that they are getting

genuine merchandise. Thus, counterfeiting is "hard core" or "first degree" trademark

infringement and is the most blatant and egregious form of "passing off."). "Thus,

counterfeiting is a subset of trademark infringement." Specht, 660 F. Supp. at 865-66

(internal quotation marks omitted and alterations accepted).

       The Seventh Circuit has explained that "[w]hen attempting to determine if two

marks are similar, the comparison should be made in light of what happens in the

marketplace, not merely by looking at the two marks side-by-side." Ty, Inc. v. Jones

Grp., Inc., 237 F.3d 891, 898 (7th Cir. 2001). Further, the court has stated that the



                                             31
    Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 32 of 68 PageID #:19380




"aim" of section 1114(1)(a) is to "prohibit the use of your trademark on someone else's

product without your authorization." Gen. Elec. Co. v. Speicher, 877 F.2d 531, 534 (7th

Cir. 1989).

         CME's burden at trial, therefore, was to prove by a preponderance of the

evidence that ICE Licensees used a trademark that was (1) spurious—identical with or

substantially indistinguishable from SPAN; (2) on the goods or services for which the

genuine mark is registered; (3) without CME's authorization. All Star, 940 F. Supp. 2d

at 866.

         CME argues that it established that the ICE Licensees engaged in counterfeiting

by using, after expiration of the license agreements, a mark identical or substantially

indistinguishable from CME's registered and incontestable SPAN trademark for risk

margining services identical to those covered by CME's trademark. Specifically, CME

contends that the ICE Licensees continued to use the SPAN mark by making SPAN-

branded documents and/or SPAN-branded software available for download on its

website. CME contends that this usage of the SPAN mark was without CME's consent.

It contends that the ICE Licensees' use of the SPAN mark deceived customers about

both origin and affiliation with CME. CME asks the Court to award it three times the

defendants' profits from the alleged counterfeiting, as well as reasonable attorney's

fees, based on what it characterizes as an intentional violation. 4 15 U.S.C. § 1117(b).

         The ICE Licensees contend that CME did not prove they used a spurious mark in

connection with offering or selling risk margining services after the license agreements

expired. They also contend that they used phrases that identified ICE as the source of



4   CME has elected to forego statutory damages for counterfeiting.
                                            32
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 33 of 68 PageID #:19381




its software and risk margining services to its customers—"ICE SPAN," or "SPAN for

ICE"—as well as appropriate disclaimers that CME approved. The ICE Licensees also

argue that their conduct did not constitute counterfeiting because they identified

themselves as the originators of the initial margining services they offered and did not

use marks that were identical or substantially indistinguishable from the SPAN mark,

and there is no evidence that "SPAN for ICE" deceived customers about the origins of

the mark or the products upon which the ICE Licensees used it.

       The Court concludes that CME failed to meet its burden on this claim. Initially,

CME seems to suggest, via its proposed findings of fact and conclusions of law, that the

defendants' mere possession of CME's mark and the Court's finding of trademark

infringement liability supports a finding that the defendants engaged in counterfeiting.

See Pl.'s Proposed Findings of Fact & Conclusions of Law § I.D, ¶ 59, § II.A, ¶¶ 232-50.

That is not so. "The happenstance of having trademarks made by the owner in one's

possession, so that one doesn't have to copy them, has no relevance to the purpose of

the [counterfeiting] statute." Speicher, 877 F.2d at 535. Accordingly, the defendants'

simple possession of CME's mark and the Court's finding of trademark infringement do

not support a finding that the defendants engaged in counterfeiting.

              1.     Spuriousness

       The Court further concludes that CME failed to establish that the mark as used

by defendants was spurious—i.e., identical or substantially indistinguishable from the

SPAN mark. "Marks may not be identical with or substantially distinguishable from each

other, as necessary for counterfeiting, where they have general similarities but also

have 'minor differences that would not be apparent to the typical consumer.'" CME I,



                                            33
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 34 of 68 PageID #:19382




2020 WL 1905760, at *20 (quoting AstraZeneca AB v. Dr. Reddy's Labs., Inc., 209 F.

Supp. 3d 744, 755 (D. Del. 2016)); see also Coach, Inc. v. Citi Trends, Inc., No. CV 17-

4775-DMG (KSX), 2019 WL 1940622, at *4 (C.D. Cal. Apr. 5, 2019) ("The fact that the

designs [of the allegedly counterfeiting goods and the trademark holder's goods] are

similar in a general sense, but different in several respects, prevents the Court from

determining at [the summary judgment] stage that they are substantially

indistinguishable.").

       In its ruling on summary judgment, the Court suggested that "at least some of the

defendants' allegedly counterfeiting uses of the SPAN mark entailed non-identical

marks such as the phrase 'SPAN for ICE.'" CME I, 2020 WL 1905760, at *21. For this

reason, the Court said, "a reasonable [factfinder] could find that, due to these

differences, the defendants' allegedly counterfeiting uses were not identical to or

substantially indistinguishable from the SPAN mark." Id.

       The ICE Licensees' explanation that the designation "SPAN for ICE" made their

marks sufficiently distinguishable from CME SPAN is persuasive. For example, the

designation "SPAN for ICE" sufficiently communicated that ICE's product could only

calculate initial margin for ICE clearing, and not in connection to any other

clearinghouse. See H-D U.S.A., 311 F. Supp. 3d at 1027 ('[The more pertinent question

[in a counterfeiting inquiry] is whether the marks, not the goods, are substantially

identical"); Restatement (Third) of Unfair Competition § 36 (1995) ("[t]he difference

between counterfeiting and traditional trademark infringement . . . is one of degree,

depending chiefly on intent and the similarity of the infringing mark to the genuine

mark"); see McCarthy, supra, § 25:15:20 ("The test of 'identical with, or substantially



                                            34
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 35 of 68 PageID #:19383




indistinguishable from' [for purposes of a counterfeiting claim] requires a closer degree

of similarity than is required for traditional trademark infringement or unfair

competition").

       Finally, the ICE Licensees established that CME okayed the designation "SPAN

for ICE" based on e-mail correspondence between Kelly, CME's chief I.T. counsel, and

Short, ICE's general counsel. The e-mail exchange reflects that CME approved

disclaimers that ICE proposed to put on its websites, including the ICE Licensees'

websites. See Sept. 20, 2017 Kelly E-Mail. These disclaimers made it sufficiently clear

to the public that the mark used by the ICE Licensees was connected to their

customized version of the SPAN methodology, not CME SPAN.

              2.     SPAN references in ICE Licensees' services

       The defendants established at trial that ICE SPAN was a methodology with

features and variations of their own design. The Court found persuasive the

defendants' contention that SPAN for ICE was developed for ICE customers and has no

utility beyond ICE. This cuts against the contention that the defendants' supposedly

spurious mark was used for services identical to those covered by SPAN. The goods

and services upon which the ICE Licensees used their mark were ICE-specific, not

services covered by CME's trademark.

              3.     Possible deception vis-à-vis customers

       "[W]here the use of a mark does not deceive customers about its origin, even a

mark that is identical or substantially indistinguishable from a trademark may not be a

counterfeit." CME I, 2020 WL 1905760, at *20 (citing GMA Accessories, Inc. v. BOP,

LLC, 765 F. Supp. 2d 457, 472 (S.D.N.Y. 2011), aff'd sub nom. GMA Accessories, Inc.



                                             35
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 36 of 68 PageID #:19384




v. Elec. Wonderland, Inc., 558 F. App'x 116 (2d Cir. 2014) (granting summary judgment

for defendants on a counterfeiting claim where there was no evidence that they

deceptively suggested their products came from "an erroneous origin")). That is the

case here. As explained in the previous sections, the ICE Licensees used the SPAN for

ICE and ICE SPAN designations in connection with the business of their own

clearinghouses, and included an "ICE" signifier.

       In sum, CME did not meet its burden of proving by a preponderance of the

evidence that, in the marketplace, ICE used an "actual counterfeit" of SPAN. See Aris

Isotoner Inc. v. Dong Jin Trading Co., Inc., No. 87 C 890, 1989 WL 236526, at 4* n.5,

(S.D.N.Y. Sept. 22, 1989) (an infringer sold gloves bearing a design similar to the

plaintiff's trademarked design that the Court concluded was not counterfeit); see also

Sun Products Grp., Inc. v. B & E Sales Co., 700 F. Supp. 366, 386, n.21 (E.D. Mich.

1988) (holding that competitor's sale of a foldable headrest with name and trade dress

that were merely similar to that of trademark holder was not sufficient to constitute use

of a counterfeit mark or warrant treble damages)).

              4.     Holdover licensees

       At trial, the parties also disputed whether the ICE Licensees' use of the SPAN

mark as holdover licensees is itself sufficient to constitute counterfeiting. In its ruling on

summary judgment, the Court concluded that a reasonable factfinder could "find that the

defendants' continued use of the SPAN mark indicated that the ICE Licensees used the

SPAN framework to calculate initial margins, which constitutes counterfeiting because it

entails the unauthorized use of CME's mark" but that "a reasonable [factfinder] would

not be required to reach that conclusion." CME I, 2020 WL 1905760, at *20.



                                              36
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 37 of 68 PageID #:19385




       At trial, CME characterized the defendants' conduct as a textbook case of

counterfeiting because ICE is a holdover licensee. In contrast, the ICE Licensees

argued that the Court should see ICE's holdover use in context. In support of their

argument that their holdover use of the mark did not constitute counterfeiting, the ICE

Licensees point out that they included the ICE clearinghouse name in the branding of

their margining services and also noted that CME is not the source of ICE's margin

calculator.

       The question of counterfeiting liability of a holdover licensee has not been

addressed by the Seventh Circuit, and many courts—including the Sixth Circuit and the

Ninth Circuit—disagree on whether the presumption of counterfeiting should apply to

such cases. See CME I, 2020 WL 1905760, at *44. The Court is generally persuaded

by other courts' conclusions that holdover use of a mark typically constitutes

counterfeiting. See Century 21 Real Estate, LLC v. Destiny Real Estate Props., No. 411

C 38, 2011 WL 6736060, at *5 (N.D. Ind. Dec. 19, 2011) (ex-franchisee's continued use

of a mark constitutes counterfeiting); Elder Care Providers of Ind., Inc. v. Home Instead,

Inc., No. 14 C 1894, 2017 WL 1106093, at *17 (S.D. Ind. Mar. 24, 2017) (finding

Century 21 persuasive and concluding that "the unlicensed use by a hold-over

franchisee constitutes the use of counterfeit marks"); All Star, 940 F. Supp. 2d 850 at

866-67 ("holdover licensee's use of a formerly-licensed mark [does] constitute[] the use

of a counterfeit mark) (internal quotations omitted).

       In this case, however, the ICE Licensees used a mark that was distinguishable in

name from CME's mark, as an identifier for a methodology that was a variant of CME's

margin calculation tool—in other words, it was not the same margin calculator. The ICE



                                            37
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 38 of 68 PageID #:19386




Licensees' variant of SPAN had substantially different technical details from CME's

SPAN mark. The Court in Century 21 held that an ex-franchisee's continued use of a

mark implicates the purposes underlying the counterfeiting provision—including

safeguarding the value of the trademark and avoid consumer confusion regarding a

product's genuineness. See Century 21, 2011 WL 6736060, at *4. But the ICE

Licensees did not use the SPAN mark in connection with inauthentic products or

services. Thus their conduct does not "powerfully invoke both the doctrine and policy

underlying trademark-counterfeiting prohibitions." Travis R. Wimberly, Note, Holdover

Trademark Licensees and the Counterfeiting Loophole, 88 Tex. L. Rev. 415, 417

(2009).

       In sum, CME failed to meet its burden of establishing that the ICE Licensees

engaged in counterfeiting prohibited by the Lanham Act. The Court therefore need not

address the ICE Licensees' implied license defense in connection to CME's trademark

counterfeiting claim.

II.    Breach of contract claims and counterclaims

       In count 4, CME asserts a breach of contract claim against each of the ICE

Licensees. CME argues that they improperly used the term SPAN for ICE, which CME

contends is confusingly similar to CME's SPAN trademark, in connection with their risk

margining system after the license agreements expired.

       The ICE Licensees agreed that following termination of the license agreement,

they would "not . . . use any mark that is confusingly similar to the SPAN Mark in

connection with any other margining system or similar risk calculation." SPAN License

Agreement ¶ 5(a). The ICE Licensees contend that CME failed to prove that they



                                           38
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 39 of 68 PageID #:19387




breached the agreements. They argue that the phrase "confusingly similar"—which is

not defined in the license agreement—did not cover the use of the term SPAN if it was

preceded or followed immediately by a company name or acronym. Further, they

contend that CME did put into evidence that anyone, such as customers, were confused

by the ICE Licensees' use of the terms "SPAN for ICE" or "ICE SPAN."

       The ICE Licensees have also asserted a breach of contract counterclaim against

CME, contending that CME violated the licensing agreement. Specifically, the ICE

Licensees contend that CME "did not control consistency in the quality and nature of the

goods and services identified under the SPAN mark" because it "repeated[ly] fail[ed] to

monitor existing licenses" or "control the continued use of the SPAN Mark after

expiration of such licenses." Defs.' Proposed Findings of Fact & Conclusions of Law ¶¶

§ F, 49, 50. They contend that they are entitled to damages for CME's breach.

       The license agreements are governed by Illinois law. Illinois law requires a party

asserting a breach of contract claim to prove four elements: (1) the existence of a valid

and enforceable contract; (2) performance by the plaintiff; (3) breach by the defendant;

and (4) injury to the plaintiff. Hess v. Bresney, 784 F.3d 1154, 1158-59 (7th Cir. 2015)

(applying Illinois law).

       Section 5(a) of the license agreements, which prohibits the licensee from using

any mark confusingly similar to SPAN, states that:

       Upon any termination pursuant to Section 4 of this Agreement, Licensee
       shall immediately cease using the SPAN framework and shall immediately
       cease using the SPAN Mark in its advertising or marketing or in any other
       manner. Any use of the Span Framework, the SPAN mark or any other
       licensed properties thereafter will constitute infringement and a violation of
       Licensor's rights. Upon termination of this Agreement, Licensee further
       covenants and agrees not to use any mark that is confusingly similar to
       the SPAN Mark in connection with any other margining system or similar

                                            39
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 40 of 68 PageID #:19388




         risk calculation.

SPAN License Agreement ¶ 5(a) (emphasis added). Section 5(b) states that the

provisions of Section 5 "shall survive any termination of this Agreement." Id. ¶ 5(b).

Section 4(a)-(b) lays out three circumstances under which the licensor or licensee may

terminate the license agreement. See id. ¶ 4(a)-(b).

         A.     CME's claim

         Illinois law follows the "four corners" rule in interpreting contracts: if a written

agreement is unambiguous, then the scope of the parties' obligations must be

determined from the contract language without reference to extrinsic evidence. See

SMS Demag Aktiengesellschaft v. Material Sciences Corp., 565 F.3d 365, 372 (7th Cir.

2009).

         Assuming for purposes of discussion that CME proved that the ICE Licensees

breached the licensing agreements through post-termination use of the SPAN

trademark, CME failed to prove that it suffered any damages caused by the breach.

CME argues that it suffered harm to its reputation and loss of control over the

trademark. ICE argues that CME's alleged harm was theoretical and that no CME

witness identified any actual harm.

         The testimony of CME's primary witness regarding alleged injury from the

defendants' breach of contract, Suzanne Sprague, failed to establish that the ICE

Licensees' holdover use of the SPAN mark, or any mark that was allegedly confusingly

similar, caused CME any actual harm. Sprague credibly testified only to potential

negative impact and possible harm. And no other testimony or evidence offered by

CME filled this gap in its proof. "Merely showing that a contract has been breached



                                                40
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 41 of 68 PageID #:19389




without demonstrating actual damage does not suffice, under Illinois law, to state a

claim for breach of contract." TAS Distributing Co., Inc. v. Cummins Engine Co., Inc.,

491 F.3d 625, 631 (7th Cir. 2007). "In Illinois, in order to recover for breach of contract,

a plaintiff must establish both "that he sustained damages" and a "reasonable basis for

computation of those damages." See id. (internal citations omitted). CME did neither.

       Moreover, as the ICE Licensees established at trial, internal e-mails from CME

reveal that it did not regard the SPAN mark as highly valuable in and of itself, which

supposed the proposition that any harm, reputational or otherwise, was negligible or

non-existent. See, e.g., Def.'s Trial Ex. 177, CME Internal E-Mail ("[t]he reality is that

we license SPAN for peanuts to our primary competitor"). Finally, as recently as May 7,

2020, CME has held ICE out as a "registered exchange" using "SPAN," which also cuts

against CME's claim of reputational harm, given its own continued association of SPAN

with the ICE licensees. Defs.' Proposed Findings of Fact & Conclusions of Law § F, ¶

162; Defs.' Trial Ex. 435, CME SPAN Methodology Overview.

       For these reasons, the Court finds in favor of defendants on CME's breach of

contract claim.

       B.     ICE Licensees' counterclaim

       The license agreement provides that "Licensor shall control the nature and

quality of all goods and services identified by the SPAN Mark." SPAN License

Agreement ¶ 1(c). This presumably derives from the requirement, under the Lanham

Act, that a trademark licensor must exercise supervision of its licensees to ensure that

the licensor's mark is not used to deceive the public regarding the quality of goods or

services bearing the name of the mark. See Oberlin v. Marlin Am. Corp., 596 F.2d



                                             41
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 42 of 68 PageID #:19390




1322, 1327 (7th Cir. 1979) ("The Lanham Act requires supervision of trademark

licensees at the expense of abandonment of the trademark.").

      The ICE Licensees contend that CME breached the agreements because it failed

to control the SPAN mark, as required by paragraph 1(c). See SPAN License

Agreement ¶ 1(c). This contention is unavailing, for several reasons.

      First, the ICE Licensees did not establish that CME failed to exercise its

contractual rights and assert reasonable control. The ICE Licensees argued that CME

failed to monitor existing licensees, including Calypso Technologies, a company that

CME gave an unbounded right to sublicense SPAN to other entities. The defendants

contend that CME failed to monitor either Calypso or various sublicensees' use of

SPAN. But this by itself is not evidence that CME failed to "maintain the quality and

uniformity of the trademarked product" or otherwise evidence of a violation of ¶ 1(c).

Draeger Oil Co., Inc. v. Uno-Ven Co., 314 F.3d 299, 300 (7th Cir. 2002). Furthermore,

the evidence at trial showed that CME monitored the use of the SPAN mark and

enforced its rights to the SPAN trademark with respect to the licensees in the present

lawsuit. See, e.g., Defs.' Trial Ex. 290, 2009 E-Mails Regarding ICE SPAN Term (ICE's

general counsel, Short, agreeing to implement website revisions and refrain from calling

its margining software "ICE SPAN").

      Second, ICE produced no evidence to support its contention that CME's failure to

control SPAN when it licensed the mark to any other licensee led to a deviation in the

quality of licensed products. CME's position on this point is supported by the testimony

of Steven Ishmael, who oversees SPAN design, implementation, and adoption,

including helping firms manage any new changes with SPAN and working with



                                           42
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 43 of 68 PageID #:19391




licensees to enhance CME's service and support any requested changes. His

testimony, which the Court found credible, undercuts the defendants' contention that

CME failed to fulfill its contractual obligations by failing to control the use of SPAN.

       Third, CME justifiably relied on the expertise of its licensees—all sophisticated

financial institutions like ICE—to deliver services that maintain the SPAN framework's

quality. Moreover, licensees like ICE themselves deal with sophisticated consumers,

which also supports the appropriateness of CME's reliance on licensees to maintain

SPAN's quality.

       Even if this Court were to find that CME breached the licensing agreements, the

ICE Licensees have offered no evidence, or even an argument, that they experienced

any damage resulting from CME's alleged breach. In particular, the ICE Licensees

offered no evidence that CME's purported failure to police licensees harmed them in

any way with respect to their use of SPAN or otherwise. Without evidence of damage,

they cannot prevail on their breach of contract counterclaim. See Avery v. State Farm

Mut. Auto. Ins. Co., 216 Ill. 2d 100, 149, 835 N.E.2d 801, 832 (2005) ("the basic theory

of damages for breach of contract [is] . . . the claimant must establish an actual loss or

measurable damages resulting from the breach in order to recover").

       For these reasons, the Court finds in favor of CME on the defendants' breach of

contract counterclaim.

III.   Relief

       CME seeks disgorgement of the ICE Licensees' profits based on their

infringement of CME's trademark, as of the termination of the license agreements, that

is, June 26, 2017 (ICE US agreement expiration) and July 7, 2017 (ICE Clear Europe



                                             43
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 44 of 68 PageID #:19392




agreement expiration) through July 13, 2018 (the date of rebranding). CME also seeks

injunctive relief pursuant to section 1116 against the ICE Licensees for their

infringement of CME's trademark. (Because the Court has concluded that CME failed to

establish its counterfeiting claim, it need not address CME's requests for relief related to

that claim).

        A.     Disgorgement of profits

        As indicated, by the time of trial, the Court had already found the ICE Licensees

liable for infringing CME's trademark, subject to the implied license defense, which the

Court has now adjudicated. At trial, CME introduced evidence—namely through its

damages expert, Schenk—regarding its entitlement to recover any profits the ICE

Licensees earned from trademark infringement under the Lanham Act, 15 U.S.C. §

1117(a). The ICE Licensees argue that the Court should deny CME's request to

recover profits on the ground that CME failed to prove by a preponderance of the

evidence that they earned any profits from infringement. The ICE Licensees cite,

among other things, the testimony of Green, their damages expert, that CME is not

entitled to any profits, and they contend that at most, CME is entitled to recover

$100,000, the amount of fees they paid for the use of the SPAN trademark.

        Disgorgement of profits in a Lanham Act case is an equitable remedy. See Ariel

Investments LLC v. Ariel Capital Advisors, LLC, No. 15 C 3717, 2017 WL 1049464, at

*2 (N.D. Ill. Mar. 20, 2017); BASF Corp. v. Old World Trading Co., Inc., 41 F.3d 1081,

1092-96 (7th Cir. 1994) (noting that the "Lanham Act allows the district court a wide

range of legal and equitable remedies for a violation of the Act" including disgorgement

of profits).



                                            44
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 45 of 68 PageID #:19393




       To recover the ICE Licensees' profits under the Lanham Act, CME's only burden

was to prove the ICE Licensees' sales. Then the burden shifted to the ICE Licensees to

"prove all elements of cost or deduction claimed." 15 U.S.C. § 1117(a). The burden on

the defendants includes any contention that some or all of their total profits were not

attributable to their use of CME's mark. See McCarthy, supra, § 30:65; WMS Gaming

Inc. v. WPC Prods. Ltd., 542 F.3d 601, 608 (7th Cir. 2008) (citing Mishawaka Rubber &

Woolen Mfg. Co. v. S.S. Kresge Co., 316 U.S. 203, 206-07 (1942)).

       As a general matter, the remedy of disgorgement of profits is not intended to give

the trademark owner an excessive and therefore improper windfall. Speicher, 877 F.2d

at 535 ("an automatic award of profits in a trademark infringement case could confer a

windfall on the plaintiff"); Sands, Taylor & Wood Co. v. Quaker Oats Co., 978 F.2d 947,

963 (7th Cir. 1992) (reversing damages award that was "a windfall to the plaintiff"

because "the award of profits [bore] no relationship to [infringer's] enrichment"); BASF

Corp., 41 F.3d at 1096 (cautioning against "'overcompensat[ing] for a plaintiff's actual

injury and creat[ing] a windfall judgment at the [defendant's] expense'") (quoting George

Basch Co. v. Blue Coral, Inc., 968 F.2d 1532, 1540 (2d Cir. 1992)). On the other hand,

the Supreme Court has made it clear that even though "[t]here may well be a windfall to

the trademark owner where it is impossible to isolate the profits which are attributable to

the use of the infringing mark," Mishawaka Rubber, 316 U.S. at 206-07, this does not

preclude an aggrieved trademark owner from recovering the infringer's profits, because

doing so "would give the windfall to the wrongdoer." Id. at 207.

       The ICE Licensees contend that any award of profits should be apportioned to

exclude profits resulting from use of their margining software (i.e., the SPAN for ICE



                                            45
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 46 of 68 PageID #:19394




margining calculator) so that the award includes only profits that are attributable to the

use of the SPAN trademark itself. See Defs.' Trial Br. at 1 (dkt. no. 389). CME

disagrees; it contends that the Supreme Court has held that it is improper to separate a

trademark from the underlying goods and services in an attempt to apportion the

defendants' profits. Pl.'s Trial Br. at 1 (dkt. no. 387) (citing Hamilton-Brown Shoe Co. v.

Wolf Bros. & Co., 240 U.S. 251 (1916)). CME contends that the Court in Hamilton-

Brown Shoe held that "it is practically impossible to isolate an infringing trademark from

the goods and services with which that mark is being used." Pl.'s Trial Br. at 1.

              1.     Permissibility of apportionment of profits

       The Court concludes that in assessing profits in a trademark infringement case, it

is permissible and appropriate to disaggregate the trademark from the product to which

it is attached. CME's argument does not accurately describe the holding of Hamilton-

Brown Shoe. The Supreme Court stated in that case that "[i]f one wrongfully mixes his

own goods with those of another, so that they cannot be distinguished and separated,

he shall lose the whole, for the reason that the fault is his." Id. (emphasis added).

Hamilton-Brown Shoe, 240 U.S. at 262. The Court did not hold that it is impossible to

apportion profits in cases involving trademark infringement. Rather, it described

particular circumstances under which apportionment is impossible—where an infringer

"wrongfully mixes his own goods with those of another." Id.

       The Court built upon the Hamilton-Brown Shoe decision in Mishawaka Rubber,

when it held that "[t]he burden is the infringer's to prove that his infringement had no

cash value in sales made by him." Mishawaka Rubber, 316 U.S. at 206-07. Mishawaka

Rubber thus shows that the Supreme Court did, in fact, envision scenarios in which



                                             46
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 47 of 68 PageID #:19395




apportionment is possible: in particular, where an infringer meets its burden to show

that it did not profit (or profited less than contended) from its infringing conduct. Id. Still

later, in Bigelow v. RKO Radio Pictures, 327 U.S. 251 (1946), the Supreme Court

clarified the scenario in which apportionment is not appropriate:

       And in cases where a wrongdoer [1] has incorporated the subject of a
       plaintiff's patent or trade-mark in a single product [2] to which the
       defendant has contributed other elements of value or utility, and [3] has
       derived profits from the sale of the product, this Court has sustained
       recovery of the full amount of defendant's profits where his own wrongful
       action has made it impossible for the plaintiff to show in what proportions
       he and the defendant have contributed to the profits.

Id. at 265. Following these decisions, the Seventh Circuit weighed in on the subject in

WMS Gaming, in which it cited Hamilton-Brown and Mishawaka Rubber to support the

proposition that the defendant has the "burden to show which portions of its gross

income [are] not attributable to its infringing uses [of the plaintiff's mark]." WMS Gaming

Inc., 542 F.3d at 608.

       These cases make clear that an infringer is not barred from apportioning profits

that are attributable to its use of the owner's mark from those attributable to other

factors, or that there is anything like a generally-applicable principle of "inherent

impossibility of making an approximate apportionment," as CME contends. Pl.'s Trial

Br. at 3; see WMS Gaming Inc., 542 F.3d at 608-09 (explaining that it is the defendant's

"burden to show which portions of its gross income were not attributable to its infringing

uses"). To the contrary, apportionment is not just possible, but appropriate, in cases in

which non-infringing and infringing elements of a defendant's earnings can "be readily

separated." See WMS Gaming Inc., 542 F.3d at 608 (citing Nintendo of Am., Inc. v.

Dragon Pac. Int'l, 40 F.3d 1007, 1012 (9th Cir. 1994)).



                                              47
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 48 of 68 PageID #:19396




       The Court also overrules CME's contention that willful or deliberate infringement

is a bar to apportionment. The apportionment exercise is distinct from and not

dependent upon a finding of willfulness, and WMS Gaming Inc. does not hold or

suggest (nor does any other binding or persuasive decision) that willful infringement

prevents the infringer from making deductions and proposing apportionments. See

WMS Gaming Inc., 542 F.3d at 608-09; McCarthy, supra, § 30:62 (explaining the

degree to which willfulness is relevant, but not dispositive, in accounting for defendant's

profits in an infringement action). The inquiry regarding the defendants' willfulness

therefore has no bearing on the permissibility of an apportionment exercise.

       In sum, the law is clear: apportionment of an infringer's profits is acceptable and

appropriate when some or all of the infringer's profits are shown to be attributable to

factors other than infringement. See McCarthy, supra, § 30:65; Dyson, Inc. v.

SharkNinja Operating LLC, No. 14 C 9442, 2019 WL 1454509, at *8 (N.D. Ill. Mar. 31,

2019) ("[defendant] had the burden to prove . . . any basis for apportioning profits to

exclude those 'not obtained through' its Lanham Act violation") (internal quotation marks

and citations omitted); see also Wm. Wrigley, Jr., Co. v. L.P. Larson, Jr. Co., 5 F.2d

731, 749 (N.D. Ill. 1925) ("The defendant is therefore liable to account for such profits

only as have accrued to itself from its wrongful acts, and not for those which have

accrued to another. . .") (citing Hamilton-Brown Shoe) (emphasis added).

              2.     ICE Licensees' proposed deductions and apportionment

       The Court turns next to the defendants' proposed apportionment of their claimed

profits. The apportionment of profits between lawful and unlawful activity "is highly fact-

specific and should be left to the [factfinder]." Dyson, 2019 WL 1454509, at *13. When



                                            48
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 49 of 68 PageID #:19397




the proper apportionment "cannot be ascertained with any reasonable certainty," the

"resulting windfall risk should be borne by the defendant, not the plaintiff." Id. at *14

(citing WMS Gaming, 542 F.3d at 607-08).

       Under the framework the Seventh Circuit laid out in WMS Gaming, CME proved

the ICE Licensees' gross sales during the relevant period, and the burden then shifted

to the defendants to prove deductions. WMS Gaming, 542 F.3d at 606-08. In this case,

the defendants' damages expert, Phil Green, and CME's damages expert, Kimberly

Schenk, agree that the ICE Licensees earned approximately $1.389 billion in revenue

between the license expiration and IRM rebrand. But the experts' analyses differ

significantly with respect to (1) the deduction of expenses and (2) the apportionment of

profits to factors other than the SPAN trademark.

       Phillip Green, the defendants' damages expert, testified that in his view, there are

no identifiable revenues or profits attributable to the defendants' allegedly infringing use

of the SPAN trademark. He concluded that CME should recover nothing, or at most, no

more than the $100,000 the ICE Licensees paid for licenses. Green's analysis included

three key steps: (1) identifying potentially relevant revenue, which included making

certain adjustments to the overall amount; (2) subtracting costs from the adjusted

revenue figure; and (3) performing further apportionment analysis.

       At step one, Green took Schenk's at-issue revenue figure, which was about

$1.389 billion, and made three key deductions: (1) about $170.9 million from non-

"SPAN" products; (2) about $509.5 million in non-U.S. revenue, i.e., non-U.S. trades

that did not impact U.S. commerce; and (3) a so-called market share adjustment of

about $675.2 million.



                                             49
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 50 of 68 PageID #:19398




      With respect to the first deduction, Green testified that ICE Clear Europe earned

$170.9 million from clearing services that do not involve the use of the SPAN

methodology, namely energy products, which are not cleared using SPAN. Next, with

respect to the second deduction, Green deducted non-U.S. revenue in the amount of

$509.5 million because the Lanham Act permits the trademark owner to recover only for

infringement that occurred in the United States. The ICE Licensees earned this

revenue through clearing services involving non-U.S. traders and non-U.S. clearing

members. Green testified, for example, that if ICE Clear Europe had a trader placing a

trade in Germany, which would be cleared through a clearing member located in

Europe, then ICE Clear Europe would clear that trade; thus, it would not be subject to

U.S. trademark law. Green testified that he reached the $509.5 million figure based on

a financial analysis of non-U.S. trading revenues that ICE prepared and provided to him.

Green explained that ICE collects this information—regarding the revenue it earns in

various jurisdictions—for tax purposes.

      Regarding his third deduction, Green testified concerning the analytical process

of determining what he referred to as a market share adjustment. On this point, Green

first considered whether there was any difference in the ICE Licensees' operations

when they rebranded from SPAN to IRM on July 13, 2018, to assist in understanding

the connection between the rebrand and any gain or loss of customers (i.e., the change

in their market share). In particular, he compared the trading volumes of the

defendants' margining services to the trading volumes of CME's margining services for

the eighteen months before the ICE rebrand and the eighteen months after the rebrand.

Green stated that before the rebrand, ICE had a market share of about 27.6 percent,



                                           50
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 51 of 68 PageID #:19399




but after the rebrand, it decreased to 26.3 percent. This was a 4.7 percent decline in

the market share ICE had prior to rebrand, which translated into about $19 million in

revenue for ICE Clear Europe and $14 million in revenue for ICE US, a total of about

$33 million. Green concluded that the $33 million figure was the highest amount of the

defendants' revenue that could possibly be associated with their use of the SPAN

trademark. Green thus contended that the adjusted revenues potentially attributable to

actionable infringement amounted to about $33.3 million.

      Green then subtracted from the $33 million adjusted revenue figure a total of

$7.8 million in operating expenses. He reviewed regulatory filings and internal

documents to determine what the ICE Licensees' operating expenses were during the

period from license expiration to rebrand. For both the ICE Licensees, Green

concluded, it was about 23.3 percent. The $7.8 million in operating expenses that

Green subtracted represents about 23.3 percent of the $33.3 million in adjusted

revenues that Green had concluded was the highest amount of revenues potentially

attributable to infringement of SPAN.

      Green also testified that he performed a linear regression analysis because he

understood from ICE's CFO, Scott Hill, that certain operating costs may be fixed over

short terms, but variable over long terms. Green therefore compared the changes in the

defendants' revenues to the changes in their total operating expenses. This led him to

conclude that about 16 cents of every additional dollar of revenue would be a variable

expense. Thus Green concluded that variable expenses amounted to about 16 percent

of the defendants' revenue.

      Green concluded that the recoverable net profits potentially attributable to SPAN



                                           51
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 52 of 68 PageID #:19400




from the date of license expiration until the rebranding date of July 13, 2018—a figure

he described as "maximum corrected profits"—amounted to $25.5 million. Green

alternatively proposed adjusting the damages period to begin on February 23, 2018,

rather than the license expiration date, and end on July 13, 2018. This, effectively,

assumed the validity of the defendants' implied license defense up until the date CME

filed this lawsuit. This adjustment would reduce the ICE Licensees' maximum corrected

profits figure—from the date the lawsuit was filed until the rebranding—to $10.1 million.

       Finally, Green conducted an apportionment analysis. He made nine key points

at this stage: (1) the SPAN trademark does not drive customer choice of trading

platform, as indicated by ICE CFO Hill's trial testimony; (2) CME has not promoted

SPAN through marketing; (3) SPAN for ICE and CME's PC-SPAN software products

were free, as established by Moreau and Sprague's trial testimony; (4) SPAN relates

only to calculation of initial margin, and it is not used for intra-day trades; (5) there has

been no identifiable change in the ICE Licensees' trading volume, revenues, or

expenses post-rebrand to IRM; (6) there were no costs associated with the IRM

rebrand; (7) CME's own conduct indicates that SPAN has no value; (8) public

perception of SPAN, CME's "overhaul" of SPAN, and CME's implementation of a new

value-at-risk model indicates SPAN's lack of value; and (9) CME's SPAN licensing

activities—such as its execution of over one hundred framework agreements, none of

which exceed $100,000—indicate a relative lack of value.

       Based on his apportionment analysis, Green concluded that the $25.5 million in

potentially recoverable profits should be reduced to $0. Green's rationale was twofold:

(1) there were no identifiable ICE revenues or profits attributable to the SPAN



                                              52
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 53 of 68 PageID #:19401




trademark; and (2) CME had a history of providing SPAN framework license renewals

for free. If any amount was owed to CME, Green concluded that based on CME's

licensing history of SPAN trademarks, the figure should be no more than $100,000—the

amount in licensing fees the ICE Licensees paid CME to use SPAN.

      CME presented a countervailing analysis through its damages expert Kimberly

Schenk. Schenk agreed with Green's deduction for non-SPAN products. She

disagreed, however, regarding Green's proposed market share adjustment and his

apportionment of profits to factors other than infringement of CME's SPAN trademark.

To summarize, first, Schenk testified that she accepted the defendants' deduction for

non-U.S. and non-SPAN product revenues, which reflected a total of $680 million in

deductions, resulting in an at-issue revenue figure of $708,583,835. She also deducted

what she concluded were the defendants' variable costs and found that their profits for

the period from license expiration through July 13, 2018, the date of the ICE rebrand,

amounted to $701,333,609.

      Schenk disagreed, however, with Green's decisions to make a market share

adjustment and subtract operating expenses. Schenk testified that Green failed to

adjust his market share analysis to take into account other events that could have

impacted the parties' market shares in the eighteen-month period before rebrand and

the eighteen-month period post-rebrand. Specifically, she contended that his analysis

relied on the premise that macroeconomic events impact all market participants equally

and that any macroeconomic events that did occur during that time period affected the

parties—and other market share participants—equally. This, Schenk contended, was

faulty logic. She explained, for example, the parties' market share could have been



                                           53
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 54 of 68 PageID #:19402




affected by factors such as their degree of investment in interest rates. Thus, Schenk

testified that Green's analysis was far from the clean before-and-after market share

analysis that he presented it to be. During closing arguments, CME repeated its

contention that Green's analysis failed to account or control for variables that could have

impacted the parties' market share before and after rebrand.

      Schenk also criticized Green's operating expense deduction. Her testimony on

this point was somewhat less than crystal clear. One critique (though not the only one)

appears to be that Green's conclusion that variable expenses were about 16 percent of

revenue contradicted ICE CFO Hill's representation that variable expenses are only 4

percent of operating expenses. CME emphasized during closing argument that Hill

testified that ICE's expenses are fixed on a month-to-month basis. For this and other

reasons, CME contends that Green's operating expenses deduction is not reliable.

      Schenk also disagreed with several of Green's points associated with his

apportionment analysis. First, regarding Green's point one, Schenk testified that Green

did not show a lack of connection between the SPAN trademark and ICE's at-issue

revenue because he focused on traders, rather than clearing members. Further,

Schenk identified what she considered to be clear evidence that the SPAN trademark is

very valuable to the ICE Licensees. This included: (1) their licensing of SPAN for ten

years and telling everyone they were using SPAN; (2) their continued use of SPAN after

the licenses expired; and (3) ICE Clear Europe's revenue growth from $0 to $1 billion

during the licensing period. Schenk also opined, with respect to Green's point six, that

the defendants' rebrand expenses are irrelevant in apportioning profits. Regarding

Green's point five, the "before and after" rebrand review of trading volumes and ICE's



                                            54
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 55 of 68 PageID #:19403




revenues/expenses, Schenk stated that this did not establish a lack of connection

between the defendants' infringement of the SPAN mark and profits. She pointed to

June 14, 2018 ICE Clear Europe circular in which it stated to customers that it was in

the process of rebranding but was not changing the "current technical implementation of

the margin model." Schenk indicated that by stating this, ICE Clear Europe essentially

communicated to its customers—prior to rebrand—that it would continue to use SPAN

(i.e., the margining software). Turning to points seven and nine, Schenk testified that

neither CME's revenue/profits nor its licensing practices reflect a lack of connection

between the licensees' trademark infringement and profits.

       More generally, Schenk also testified that in her view, based on the evidence,

there is significant goodwill in the SPAN brand that "derives from the widespread use

and adoption and the trust that it's earned over the last 30 years." Trial Tr. 480-81.

Schenk believed the evidence supported the view that the decision to join the ICE

Licenses' clearinghouse was driven, to a significant extent, by the use of the SPAN

brand. Though Schenk also associated this initial decision-making with the ability to

use the SPAN methodology—over which CME has asserted not trademark or other

intellectual property rights in this case—this does not diminish the force of her testimony

that the association with CME and sense of reliability derived from the use of the SPAN

mark is likely a significant factor taken into account in deciding whether to become

members of an ICE Licensee's clearinghouse.

       The Court is not persuaded by Schenk's decision not to make an adjustment for

market share and not to deduct operating expenses and, conversely, is persuaded by

Green's decision to do so. First, Green's market share adjustment was appropriate.



                                            55
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 56 of 68 PageID #:19404




The defendants' respective market shares for the eighteen months prior to rebranding

and the eighteen months following rebrand—roughly 2017 to 2019—decreased by only

1.3 percent. This is a persuasive indication that only that amount of revenue—about

$33 million altogether—can reasonably be attributed to the ICE Licensees' previous use

of the SPAN mark. The Court notes that Schenk, though she disagreed with the

concept of a market share adjustment, did not offer an alternative calculation regarding

such an adjustment if, as the Court has found, one should be made.

      Next, Schenk's argument that Green's operating expenses analysis was

unreliable was not persuasive, and, conversely, Green's analysis on this point was. As

shown by the ICE Licensees' income statements, about 23.3 percent of their revenue

went to operating expenses. It is therefore appropriate to apply this percentage to the

adjusted revenue figure to determine the defendants' operating expenses to be

deducted from their adjusted revenues. The Court again notes that Schenk did not

provide an alternative calculation for operating expenses or otherwise persuasively

refute the ICE Licensees' evidence of their operating expenses between license

expiration and rebrand. In short, the ICE Licensees proved their operating expenses,

which include compensation, general administrative expenses, and intercompany

expenses and totals 23.3 percent of revenue, are appropriately deducted in calculating

their profits. See McCarthy, supra, § 30:66.

      In sum, the ICE Licensees' evidence regarding appropriately-considered

revenues and deductible expenses was sufficient to carry their burden of persuasion

and refute CME's contention that it should be awarded as profits the entire amount of

the ICE Licenses' gross sales up until the date of the IRM rebrand, July 13, 2018. As



                                           56
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 57 of 68 PageID #:19405




the Court has indicated, CME does not dispute that the ICE Licensees' first two

deductions—for non-U.S. trades and non-SPAN products—were appropriate. Further,

as the Court has found, Green's market share adjustment was an appropriate

deduction. Likewise, the ICE Licensees' deduction of operating expenses in the amount

of 23.3 percent of revenue was appropriate, as the Court has found. In sum, the ICE

Licensees met their burden of proving that these are appropriate reductions to their

revenues claimed to result from infringement. The Court therefore finds that the highest

amount of net profits that CME is entitled to recover for the period from license

expiration through the July 13, 2018 rebrand date, before consideration of

apportionment and the implied license defense is $25.5 million.

       Next is the question of apportionment. Beyond deduction of appropriate

expenses, a plaintiff is not entitled to disgorgement of profits that the defendant

establishes were not earned by infringing the plaintiff's marks. WMS Gaming, 542 F.3d

at 601. This involves "distinguish[ing] between profits attributable to [their infringing

activity] and profits attributable to legitimate business activities." Dyson, 2019 WL

1454509, at *13. As indicated, Green contended that the figure should be reduced to

zero, based on the proposition that traders and companies do not base their purchase

of the ICE Licensees' services on the Licensees' use of the SPAN mark. Green also

appeared to place heavy emphasis on the fact that CME has never charged a license

fee of more than $100,000; he contended that this tended to show that the mark had a

very low value in the overall scheme of things.

       The defendants bear the burden of establishing apportionment of their profits to

factors other than use of the plaintiff's mark. See WMS Gaming, 542 F.3d at 608-09.



                                             57
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 58 of 68 PageID #:19406




The Court found Green's testimony that the mark was effectively worthless—or, at most,

worth no more than the license fee—wholly unpersuasive. More broadly, the Court also

found unpersuasive the defendants' contention that their use of the SPAN marked

effectively played no role in their earning of revenues and, as a result, profits. By

contrast, the Court found persuasive CME expert Schenk's testimony and other

evidence that use of the SPAN name does, in fact, play a reasonably significant role in

causing customers to conduct business with a particular clearinghouse—in this case,

the ICE Licensees. The evidence that the SPAN mark is an indicator of quality and

reliability based upon, among other things, its association with CME, was credible and

persuasive, and it undercuts Green's and the defendants' contention that the branding

was, effectively, meaningless. This is supported by, among other things, the

defendants' extended use of the SPAN mark, including in their marketing; their

continued use of the mark (and desire to continue using it) even after their license

expired; and their attempts to reassure customers about their rebranding all are

indicative of a significant value derived from use of the SPAN mark.

       The Court also found unpersuasive the contention that the mark was worth no

more than the license fee, or perhaps even less. If that were the case, there would

have been no reason or incentive for the ICE Licensees to purchase and use the

license to begin with. A reasonable inference may be drawn that they found the

association with CME that came from use of the marks to be worth significantly more

than the modest fee they were paying.

       In sum, the Court finds that the defendants failed to prove by a preponderance of

the evidence their contention that none of their profits were attributable to their



                                             58
    Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 59 of 68 PageID #:19407




infringement of the plaintiff's mark. And the defendants offered no other basis, aside

from Green's unsupportable reference to the license fee, to make any sort of

apportionment below the $25.5 million figure. 5 Because the defendants failed to sustain

their burden, the Court finds that the profits that the ICE Licensees earned from their

use of the mark from the date of the license expiration forward was $25.5 million.

         It is conceivable that the Court's use of the $25.5 million profit figure amounts to

a windfall to CME, at least to some extent. That, however, is not dispositive. "There

may well be a windfall to the trademark owner where it is impossible to isolate the

profits which are attributable to the use of the infringing mark. But to hold otherwise

would give the windfall to the wrongdoer." Mishawaka Rubber, 316 U.S. at 207. In

addition, the evidence provided a reasonable basis to find that association with CME is

likely a reasonably significant factor in driving customers to a clearinghouse that uses

margining methodology branded with CME's mark. So we are not talking here about an

entirely unjustified windfall.

         This does not mean, however, that CME is entitled to recover $25.5 million. As

discussed earlier, the Court has found in favor of the ICE Licensees on their implied

license defense for the period from September 20, 2017 to February 23, 2018. The

profits for that period of approximately five months must be backed out of the $25.5

million figure. Unfortunately, neither side's expert offered a calculation geared toward



5 The defendants suggested during closing argument that their inability to further
apportion their profits was excusable because the point of apportionment is to identify
revenues that are affirmatively attributable to infringement. The Court rejects this
contention, as it effectively conflicts with established law that an infringer bears the
burden of persuasion of apportioning its profits to factors other than infringement. See
WMS Gaming, 542 F.3d at 608.


                                               59
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 60 of 68 PageID #:19408




these dates. It therefore falls upon the Court to perform the necessary math. The

resulting calculation is not precise, but precision in awarding damages is not required—

and there is no reason to believe the rule is any different when one is awarding profits.

See Jaffe Pension Plan v. Household Int'l, Inc., 756 F. Supp. 2d 928, 934 (N.D. Ill.

2010) ("Although damages cannot be based on pure speculation, they need not be

calculated with mathematical precision.") (citing Hoefferle Truck Sales, Inc. v. Divco–

Wayne Corp., 523 F.2d 543, 553 (7th Cir. 1975)); Empire Gas Corp. v. Am. Bakeries

Co., 840 F.2d 1333, 1342 (7th Cir. 1988) ("The calculation of damages is estimation

rather than measurement, and it is foolish to prolong a lawsuit in quest of delusive

precision."). The ICE Licensees' profits attributable to SPAN infringement during what

was approximately the thirteen-month period between license expiration and rebrand

amounted to $25,536,077. The implied license defense applies to a period of

approximately five months during that stretch, and five is approximately 38.5 percent of

thirteen. CME is not entitled to the profits defendants earned during this five-month

period. Applying the remaining percentage of profits, which is 61.5 percent, to the

thirteen-month figure of $25,536,077 results in recoverable profits of $15,704,687. The

Court will enter judgment for CME in that amount.

       B.     Permanent injunction

       CME has also asked this Court to issue a permanent injunction directing the ICE

Licensees to cease using the SPAN trademark, as well as margining services, software,

related user guides, and other SPAN documents on ICE's website. The Lanham Act

permits a court to issue an injunction against in infringer following a finding of trademark

infringement, "according to the principles of equity and upon such terms as the court



                                            60
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 61 of 68 PageID #:19409




may deem reasonable." 15 U.S.C. § 1116(a). The ICE Licensees contend that CME is

not entitled to a permanent injunction because they have stopped using the SPAN

trademark and because CME failed to establish that it has suffered irreparable harm or

that there are inadequate remedies at law.

      To determine whether to issue an injunction against the defendants barring

further use of the SPAN mark, the court must evaluate whether CME has established

the following four factors: (1) CME has suffered irreparable harm; (2) remedies at law

are inadequate; (3) the balance of hardships weighs in favor of CME; and (4) the public

interest would not be served disserved by the injunction. EBay, Inc. v. MercExchange,

LLC, 547 U.S. 388, 391-94 (2006); Nat'l Fin. Partners Corp. v. Paycom Software, Inc.,

No. 14 C 7424, 2015 WL 3633987, at *11–15 (N.D. Ill. June 10, 2015).

      CME contends that it suffered irreparable harm because it had no control over

the Defendants' use of the SPAN mark after the license agreements expired. It also

argues that the remedies at law are inadequate given the ICE Licensees' continued use

of SPAN after it filed the present lawsuit. CME notes that in November 2019, the ICE

Licensees were advised of their continued use of the SPAN mark after their claimed

rebrand, but they still did not stop use and continue to represent in documents on their

website that they are SPAN licensees. CME further contends that the balance of

hardships weighs in its favor because the defendants will suffer no hardship if their

conduct is enjoined, but the potential harm to CME is substantial. CME also asserts

that there is nothing to stop the defendants from their current use of the SPAN mark or

prevent them from engaging infringing conduct in the future. Finally, CME argues that

the public interest would be served by issuance of the injunction because enforcement



                                             61
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 62 of 68 PageID #:19410




of the trademark laws prevents consumer confusion and the defendants still represent

to the public that they are SPAN licensees, when they are not.

       The ICE Licensees urge this Court not to apply a presumption that CME will

suffer irreparable harm and has no adequate remedy at law without an injunction,

despite the Seventh Circuit's long-standing application of this presumption in trademark

infringement actions. See, e.g., Eli Lilly & Co. v. Nat. Answers, Inc., 233 F.3d 456, 469

(7th Cir. 2000). They argue that the Supreme Court's decision in eBay Inc. v.

MercExchange, LLC, 547 U.S 388 (2006), casts doubt on this presumption because the

Court rejected the rule that a permanent injunction must be issued when patent

infringement is shown and held that the traditional four-factor framework for injunctive

relief should apply. Id. at 391-94. The Seventh Circuit has not decided whether eBay

extends to trademark actions, but it has held that eBay applies in the copyright context.

Flava Works, Inc. v. Gunter, 689 F.3d 754, 755 (7th Cir. 2012). In an earlier decision,

this Court determined to assess a request for an injunction in a trademark case without

applying the presumption, in effect concluding it is likely that it no longer applies. See

Ariel Investments, LLC v. Ariel Capital Advisors LLC, 238 F. Supp. 3d 1009, 1031 (N.D.

Ill. 2017), rev'd on other grounds, 881 F.3d 520 (7th Cir. 2018) ("The Seventh Circuit

has yet to decide whether [eBay's] holding applies to claims of trademark infringement

as well, but other circuits have held that it does."). That said, the Seventh Circuit noted,

after eBay, that "irreparable harm is especially likely in a trademark case." Kraft Foods

Group Brands LLC v. Cracker Barrel Old Country Store, Inc., 735 F.3d 735, 741 (7th

Cir. 2013).

       Some courts within this circuit have issued decisions in the trademark



                                             62
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 63 of 68 PageID #:19411




infringement context that reflect the position that eBay does not extend to trademark

cases or, relatedly, that a presumption of irreparable injury is appropriate in trademark

actions. As another judge in this district recently noted, "district courts in this Circuit are

divided on the issue." Brithric Enters., LLC v. Bay Equity LLC, No. 20 C 4696, 2021 WL

1208957, at *10 (N.D. Ill. Mar. 31, 2021) (applying the presumption in a trademark

case); see Kellytoy Worldwide, Inc. v. Ty, Inc., No. 20 C 748, at *10 (N.D. Ill. Aug. 25,

2020) ("despite eBay and Flava Works, the Seventh Circuit has continued to recognize

the likelihood of irreparable harm in trademark cases"); Market Track, LLC v. Efficient

Collaborative Retail Mktg., LLC, No. 14 C 4957, 2015 WL 3637740, at *23, *23 n. 20

(N.D. Ill. June 11, 2015), as amended (June 12, 2015) (listing several applicable cases

applying the presumption in the Northern District of Illinois, but declining to apply the

presumption).

       However, in Illinois Tamale Co. v. El-Greg, Inc., No. 16 C 5387, 2019 WL

4395139 (N.D. Ill. Sept. 13, 2019) (Kennelly, J.), this Court declined to apply the

presumption in a trademark case. Id. at *19-20; see also Verde Envtl. Techs., Inc. v.

C2R Glob. Mfg., Inc. (In re C2R Global Mfg., Inc.), No. 18-30182-BEH, 2020 WL

5941330, at *15 (Bankr. E.D. Wis. Oct. 6, 2020) (concluding that the "the Seventh

Circuit would, when asked, adopt the reasoning of eBay and undertake the full five-

factor analysis for preliminary injunctive relief, without applying a presumption of

irreparable harm to false advertising cases").

       In Illinois Tamale Co., this Court explained:

       Although the Seventh Circuit has not yet addressed whether eBay applies
       to requests for injunctions in Lanham Act cases, it has held that "eBay
       governs a motion for a preliminary injunction in a copyright case." Flava
       Works, Inc. v. Gunter, 689 F.3d 754, 755 (7th Cir. 2012). This Court sees

                                              63
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 64 of 68 PageID #:19412




       no reason why the Seventh Circuit would reach a different conclusion in a
       Lanham Act case. Moreover, other circuits have held that eBay applies in
       this context. See, e.g., Herb Reed Enters., LLC v. Fla. Entm't Mgmt., Inc.,
       736 F.3d 1239, 1249 (9th Cir. 2013); Audi AG v. D'Amato, 469 F.3d 534,
       550 (6th Cir. 2006). This Court has likewise applied eBay beyond the
       patent infringement context. See, e.g., Nat'l Fin. Partners Corp. v.
       Paycom Software, Inc., No. 14 C 7424, 2015 WL 3633987, at *11-15 (N.D.
       Ill. June 10, 2015). Accordingly, the Court will evaluate Illinois Tamale's
       motion for a permanent injunction under the traditional four-factor test.

Illinois Tamale Co., 2019 WL 4395139, at *19. Because there does not appear to be a

basis for applying a one-off rule regarding presumed harm in trademark cases, this

Court will evaluate CME's request for a permanent injunction without applying a

presumption of irreparable harm.

       Irreparable harm means harm that is "not fully compensable or avoidable by the

issuance of a final judgment (whether a damages judgment or a permanent injunction,

or both) in the plaintiff's favor." See Kraft Foods, 735 F.3d at 740; see Bernatello's

Pizza, Inc. v. Hansen Foods, LLC, 173 F. Supp. 3d 790, 802 (W.D. Wis. 2016) ("A

trademark is essentially the embodiment of the owner's reputation and reputation and

unquantifiable market hard flow almost automatically from the likelihood of confusion

and loss of control over one's trademark, which are elements of a successful trademark

claim."); see Re/Max North Cent., Inc. v. Cook, 272 F.3d 424, 432 (7th Cir. 2001)

("damage to a trademark holder's goodwill can constitute irreparable injury for which a

trademark owner has no adequate legal remedy").

       Like the plaintiffs in Ariel Investments and Re/Max, CME contends that it has "no

control over the services" the ICE defendants provided and no good way to avoid the

"potential harm to [its] goodwill . . . that might arise through mistaken association

between the two companies." See Re/Max, 272 F.3d at 432; see Ariel Investments, 238



                                             64
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 65 of 68 PageID #:19413




F. Supp. 3d at 1031. In this case, this Court found on summary judgment that CME had

shown a likelihood of confusion because "participants in the financial risk services

markets" would likely confuse the ICE Licensees' use of the phrase "SPAN for ICE," as

well as the SPAN mark in other contexts, for CME's mark. See CME I, 2020 WL

1905760, at *19. At trial, the evidence showed that the defendants are making no

ongoing use of SPAN and that ICE rebranded its margin model as IRM on July 13,

2018. The Seventh Circuit has held that "[i]n a situation such as this one, in which the

challenged conduct has been discontinued . . . the district court will have to determine

whether injunctive relief is still appropriate, or whether only declaratory relief is

available." Milwaukee Police Ass'n v. Jones, 192 F.3d 742, 748 (7th Cir. 1999); United

Air Lines, Inc. v. Air Line Pilots Ass'n, Int'l, 563 F.3d 257, 275 (7th Cir. 2009) ("We agree

that a voluntary cessation of wrongful conduct is a factor for the court to consider in

deciding whether an injunction is necessary."). That said, voluntary cessation "is not

determinative" and under Seventh Circuit precedent, this Court "may consider how

easily former practices might be resumed at any time in determining the

appropriateness of injunctive relief." United Air Lines, Inc., 563 F.3d at 275.

       In addition, the Supreme Court has emphasized, in the context of a trademark

infringement suit, that "a defendant cannot automatically moot a case simply by ending

its unlawful conduct once sued." Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013).

"Otherwise, a defendant could engage in unlawful conduct, stop when sued to have the

case declared moot, then pick up where he left off, repeating this cycle until he achieves

all his unlawful ends." Id. "Given this concern, our cases have explained that 'a

defendant claiming that its voluntary compliance moots a case bears the formidable



                                              65
    Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 66 of 68 PageID #:19414




burden of showing that it is absolutely clear the allegedly wrongful behavior could not

reasonably be expected to recur.'" Id. (quoting Friends of the Earth, Inc. v. Laidlaw

Environmental Services (TOC), Inc., 528 U.S. 167, 190 (2000)).

         In this case, the ICE Licensees have met this burden. They stopped using the

SPAN mark and there is no evidence in the record to suggest otherwise. They have

gone farther than that, however: they rebranded their product and have used only ICE-

rebranded software since July 13, 2018. Finally, as previously discussed, the residual

references to SPAN in historic documents and orphan links of SPAN calculator software

on the ICE website are not infringing uses, nor is there any reason to believe this will

change.

         The Court also notes that during closing arguments, CME's description of its

request for a permanent injunction included a request that this Court order the ICE

Licensees to not only cease using the SPAN trademark, but also cease using SPAN

margining software and services. That request exceeds the bounds of what the Court

could appropriately order even if there were a showing of irreparable harm. The

margining services the ICE Licensees offer are part of their overall clearinghouse

operations, and they are not part of CME's trademark rights. 6




6 CME's argument is part of a pattern of conflating two distinct types of conduct. CME's
intellectual property rights and the license agreements covered the use of the SPAN
trademark, but to support its Lanham Act claims CME repeatedly advanced the position
that the ICE Licensees improperly used the SPAN framework (also described at trial as
the SPAN methodology) supported CME's its Lanham Act claims. For instance, at trial,
CME's damages expert, Schenk testified that the ICE Licensees continued to use
CME's methodology after the license expired, which was incorporated into CME's
argument that the ICE Licensees engaged in counterfeiting. And the testimony of a
number of witnesses equated the license agreements covering use of the trademarks to
agreements covering the methodology. CME's Lanham Act claims are appropriately
                                            66
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 67 of 68 PageID #:19415




       For these reasons, the Court concludes that CME has not established that it is

entitled to a permanent injunction barring the ICE Licensees from using the SPAN mark,

let alone the SPAN margining software and services. There is, quite simply, no current

need for an injunction. See Schutt Mfg. Co. v. Riddell, Inc., 673 F.2d 202, 207 (7th Cir.

1982) (affirming district court's denial of injunction in trademark case "because

[defendant] did not threaten to persist in or resume the allegedly infringing or unfair

conduct"); Reader's Digest Ass'n, Inc. v. Conservative Digest, Inc., 821 F.2d 800, 807

(D.C. Cir. 1987) ("When a defendant has ceased its infringing conduct and shows no

inclination to repeat the offense, a court may not" broadly enjoin the defendants from

using the plaintiff's "trade dress in the future"); Elvis Presley Enters., Inc. v. Capece, 141

F.3d 188, 198 (5th Cir. 1998) ("The cessation of infringing activity does not affect the

determination of liability, but it may make an injunction unnecessary."); Medic Alert

Found. U.S., Inc. v. Corel Corp., 43 F. Supp. 2d 933, 941 (N.D. Ill. 1999) (denying

permanent injunction because "all [defendant's] products containing [the infringing mark]

were remastered," "production of the [infringing mark] ceased," and "the number of

consumers likely to encounter [the infringing mark] can only be small").

                                        Conclusion

       For the foregoing reasons, the Court directs the Clerk to enter judgment as

follows: (1) in favor of the defendants and against the plaintiff on counts 1 and 4 of the

plaintiff's amended complaint; (2) in favor of the plaintiff and against the defendants on

counts 2, 3, 5, and 6 of the plaintiff's amended complaint and awarding plaintiff profits in




grounded only on the basis that use of the SPAN mark violates the law, not use of the
SPAN methodology.
                                             67
 Case: 1:18-cv-01376 Document #: 425 Filed: 08/17/21 Page 68 of 68 PageID #:19416




the amount of $15,704,687; (3) in favor of the plaintiff and against the defendants on

defendants' counterclaim for breach of contract; and (4) denying the plaintiff's request

for a permanent injunction.



                                                 ________________________________
                                                      MATTHEW F. KENNELLY
                                                      United States District Judge

Date: August 17, 2021




                                            68
